Exhibit 10.37

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

LOGO [g444104exb1a.jpg]    LOGO [g444104exb1b.jpg]   

 

1311 Mamaroneck Avenue, Suite 310   White Plains, NY 10605 USA   4 Maguire Road
www.lls.org   Lexington, MA 02421 USA   www.curis.com

DEFINITIVE AGREEMENT

This Definitive Agreement (the “Agreement”) is made as of the 29th day of
November, 2011 (the “Effective Date”), by and between The Leukemia and Lymphoma
Society, a New York nonprofit corporation with its principal place of business
at 1311 Mamaroneck Avenue, White Plains, New York 10605, United States of
America (“LLS”) and Curis, Inc., a Delaware corporation with its principal place
of business at 4 Maguire Road, Lexington, MA 02421 (“Company”). LLS and Company
are sometimes hereinafter referred to individually as the “Party” and together
as the “Parties”.

WHEREAS, LLS is a national voluntary health agency which, among other
activities, encourages and sponsors research relating to leukemia, lymphoma,
Hodgkin’s disease and myeloma to increase understanding and public awareness of
the disease by, among other means, making grants, business alliances to support
research and education efforts to the public about blood cancers. To further
this mission, LLS provides research funding to entities that can demonstrate
through LLS’s review process that their proposed research project holds
scientific promise to advance LLS’s effort to find treatments and cures for
blood cancers and its complications.

WHEREAS, Company is in the business of developing pharmaceutical products and
has submitted a project proposal and funding request to LLS, dated October 20,
2011, entitled “First in Human Studies of CUDC-907, a PI3K and HDAC Inhibitor,
in Patients with B Cell Lymphoma and Myeloma” (the “Company Proposal”) attached
as Exhibit A, and the Company Proposal has been conditionally approved by LLS
through its Therapy Acceleration Program Committee until this Agreement is fully
executed.

WHEREAS, nothing in this Agreement shall restrict LLS from funding other
research and development efforts, including without limitation efforts by other
researchers, companies or entities that fall within the scope of the Research
Program except where said other research and development efforts relate to the
Compound(s) and/or Product(s) as defined herein.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual premises herein contained and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged by the Parties, the Parties agree as follows.

1. Certain Definitions.

1.1 “Combination Product” means any Product sold or used in combination with one
or more other therapeutically active materials which are not Products.

1.2 “Compound” means Company’s proprietary compound identified as CUDC-907, the
chemical structure of which is disclosed in Exhibit C, including any
metabolites, free forms, salts, solvates, hydrates, anhydrous forms, optical
isomers and polymorphs thereof.

1.3 “Confidential Information” means any scientific, technical, trade, business
or financial information disclosed, provided or otherwise made available by a
Party to the other Party which is treated by the disclosing Party as
confidential or proprietary, including, without limitation, research materials
and developments, formulations, techniques, methodology, assay systems,
formulae, procedures, tests, equipment, data, reports, know-how, sources of
supply, patent positioning, relationships with consultants and employees,
business plans and business developments, information concerning the existence,
scope or activities of any research, development, manufacturing, marketing or
other projects of the disclosing Party, and any other confidential or
proprietary information about or belonging to the disclosing Party’s suppliers,
licensors, licensees, partners, affiliates, customers, potential customers or
others. Notwithstanding the foregoing, all Project Inventions, Proprietary
Material and Research Results shall be deemed the Confidential Information of
Company, regardless of which party initially disclosed or provided the same to
the other party. All information of a confidential or proprietary nature
supplied in written, electronic, oral or visual form pursuant to this Agreement
shall be considered as being Confidential Information, whether or not marked as
such. The following information shall not be treated as Confidential
Information: information (a) that is in the public domain or is known by others
in the field at the time of disclosure; (b) that is in the possession of the
receiving Party free of any obligation of confidentiality prior to the time of
disclosure as evidenced by written records; (c) that subsequently becomes part
of the public domain or becomes publicly known through no fault of the receiving
Party; (d) that subsequently is received by the receiving Party without any
obligation of confidentiality from a third party who is free to disclose the
information; or (e) that is independently developed by the receiving Party
without the use of any Confidential Information as evidenced by written records.

1.4 “Deliverables” means the items specified in Section 3 of Exhibit B.

1.5 “FDA” means the United States Food and Drug Administration.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

1.6 “Field” means the treatment of B-cell cancerous malignancies and multiple
myeloma.

1.7 “First Commercial Sale” means the first sale in an arm’s length transaction
for end use of the Product in the Field after receipt of the requisite
regulatory approvals. Sales for test marketing, sampling and promotional uses,
clinical trial purposes or compassionate, named patient or similar use shall not
be considered to constitute a First Commercial Sale.

1.8 “Follow-up Diligence Period” means the period that begins the day the
Company receives its last Milestone payment from LLS and lasting until the
earlier of (a) [**] years from that date or (b) the fulfillment (or termination,
as applicable) of Company’s payment obligations under Section 10(c).

1.9 “Funding” means the amount of money provided to Company by the LLS as
Milestones pursuant to Section 4 and Exhibit B hereto.

1.10 “IND” means Investigational New Drug Application.

1.11 “Intellectual Property Rights” means any and all rights in and to
discoveries, concepts, ideas, Proprietary Material, developments,
specifications, methods, drawings, designs, flow charts, diagrams, models,
formulae, procedures, processes, schematics, specifications, algorithms,
apparatus, inventions, ideas, know-how, materials, techniques, methodologies,
modifications, improvements, works of authorship and data (whether or not
protectable under patent, copyright, trade secrecy or similar laws), including
patents, utility models, and registered and unregistered designs, including mask
works, copyrights, trade secrets, design history, manufacturing documentation,
and any other form of protection afforded by law to inventions, models, designs,
works of authorship, databases or technical information and applications and
registrations with respect thereto in each case where such rights arise in the
perfomance of the Research Program.

1.12 “IRB” means Institutional Review Board.

1.13 “Major European Country” means the United Kingdom, France, Germany, Spain
or Italy.

1.14 “Major Market” means each of the United States, a Major European Country or
Japan.

1.15 “Milestone” means any of the clinical or regulatory milestones set forth in
Section 4.2 of Exhibit B.

1.16 “Net Sales” means the gross amount invoiced on sales of the Product by
Company and its affiliates (and in the case of Section 10(a)(ii), any third
party partner) to non-affiliate third party customers, less customary deductions
as determined in accordance with Generally Accepted Accounting Principles
(“GAAP”) and as generally

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

and consistently applied throughout Company’s organization, limited to the
following: (i) customary trade, quantity, rebates, or cash discounts, to the
extent actually allowed and taken; (ii) credits, price adjustments or allowances
given or made for rejection or return of, and for uncollectible amounts on,
previously sold Products for in the Field or for retroactive price reductions
(including Medicare and similar types of government mandated rebates and
chargebacks); (iii) to the extent separately stated on purchase orders,
invoices, or other documents of sale, any taxes or other governmental charges
levied on the production, sale, transportation, delivery, or use of a Product
which is paid by or on behalf of Company; (iv) outbound transportation costs
prepaid or allowed and costs of insurance. For the avoidance of doubt, transfers
of a Product between any of Company, an affiliate or, in the case of
Section 10(a)(ii), a partner for sale by the transferee shall not be considered
Net Sales hereunder.

In the event that a Product is sold as a Combination Product, Net Sales, for the
purposes of determining royalty payments on the Combination Product, shall mean
the gross amount collected for the Combination Product less the deductions set
forth in clauses (i) - (iv) above, multiplied by a proration factor that is
determined as follows:

1.16.1 If all therapeutically-active components of the Combination Product were
sold separately during the same or immediately preceding calendar quarter, the
proration factor shall be determined by the formula [A / (A+B)], where A is the
weighted (by sales volume) average net sales price of Product containing the
Compound as its only therapeutically-active component during such calendar
quarter when sold separately from the other therapeutically-active component(s)
in the country in which the Combination Product is sold, and B is the weighted
(by sales volume) average net sales price of the other therapeutically-active
component(s) during such calendar quarter when sold separately from Product
containing the Compound as its only therapeutically-active component in the
country in which the Combination Product is sold; or

1.16.2 If not all therapeutically-active components of the Combination Product
were sold or provided separately during the same or immediately preceding
calendar quarter, the proration factor shall be determined by the Parties in
good faith negotiations based on the relative value contributed by each
therapeutically-active component.

1.17 “Product” means any form or dosage of pharmaceutical composition or
preparation in finished form labeled and packaged for sale that contains the
Compound as an active ingredient.

1.18 “Patent Rights” shall mean those patent applications controlled by Company
as of the Effective Date and listed in Exhibit F, as well as patents issuing
from such patent applications, to the extent owned or controlled by Company, or
divisions, continuations, continuations-in-part, reissues, renewals, extensions,
supplementary protection certificates, utility, models and the like of such
patent applications and foreign equivalents thereof.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

1.19 “Project Inventions” means any and all new discoveries, concepts, ideas,
Proprietary Material, developments, specifications, methods, drawings, designs,
flow charts, diagrams, models, formulae, procedures, processes, schematics,
specifications, algorithms, apparatus, inventions, ideas, know-how, materials,
techniques, methodologies, modifications, improvements, works of authorship and
data (whether or not protectable under patent, copyright, trade secrecy or
similar laws and whether or not patentable or reduced to practice), know-how,
materials, methods, models, procedures, processes, schematics, specifications,
techniques, tools, and any other forms of technology that are conceived,
created, discovered, developed, generated, made or reduced to practice or
tangible medium of expression in the course and as a result of the performance
of the Research Program, whether solely by one or more employees or consultants
of Company, solely by one or more employees or consultants of LLS, or jointly by
one or more employees or consultants of Company and one or more employees or
consultants of LLS, in each case relating to the Research Program and/or the
Product, together with all related Intellectual Property Rights.

1.20 “Proprietary Material” means any and all molecules and/or reagents owned
by, licensed to or otherwise proprietary to Company, and which are used in the
performance of the Research Program, including, without limitation, Compound and
Product.

1.21 “Research Program” means the preclinical and clinical Product development
activities in the Field based on the Company Proposal which have been mutually
agreed to by the Parties, and which shall be conducted by Company and funded in
part by LLS and which includes the Milestones and Deliverables attached as
Exhibit B. For the avoidance of doubt and notwithstanding any other provision of
this Agreement, Company is only required to conduct development activities in
the Field pursuant to the terms of this Agreement.

1.22 “Research Results” means all data sets, data analyses, reports detailing
all optimized conditions and procedures, test results, laboratory notes,
techniques, know-how, and any other results that, in all cases are obtained in
the performance of the Research Program.

1.23 “Research Advisory Committee” means an oversight group consisting of equal
representation from LLS and Company and as further described in Section 3.

1.24 “Term” shall have the meaning set forth in Section 15.1 hereof.

1.25 “Transfer Payments” shall mean any payments, royalties or other
consideration that Company actually receives in connection with any partnering
or outlicensing the Product, other than (a) equity investments in or other
amounts paid for the purchase of securities of Company to the extent such
payments reflect the fair market value of such securities, (b) amounts received
from a partner or licensee that are committed to cover future industry standard,
fully burdened costs to be incurred by Company in the performance of research,
development and commercial support activities

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

to be performed by Company under a license agreement in connection with a
Product and (c) amounts received from a partner or licensee to the extent they
represent “pass-through” costs under which the amount received by Company from
partner or licensee is made to reimburse Company for third-party expenses
incurred by Company in its performance of its obligations under such partnership
or license agreement. These amounts typically include cost reimbursement by
licensee to Company for costs including intellectual property and license
agreements, but may also include other reimbursements. Any amounts reimbursed by
licensee that exceed Company costs are included in Transfer Payments.

2. Research Program and Funding.

2.1 The Funding and its Distribution. LLS agrees to provide funds in cash (the
“Funding”) to Company to partially fund the Research Program according to the
timeline with specific Deliverables and Milestones as described in Exhibit B.
The sum total of the Funding shall not exceed US$4 million, and shall be paid in
accordance with the amounts and within [**] business days of achievement of the
Milestones. The Deliverables and the Milestone payments may be revised by mutual
written agreement of the Parties from time to time, provided that the total
amount of the Funding requested by Company to conduct the Research Program shall
not be increased and the timely payment of each of these amounts is subject to
the availability of funds from LLS. LLS failure to provide such funding shall
constitute a breach of this agreement and provides Curis with the right to
terminate under Section 15.2(g).

2.2 Use of Funding. Funding shall be used exclusively for the payment or
reimbursement of the expenses of preclinical or clinical development activities
of the Research Program by Company as specified in and in accordance with and
subject to the terms and conditions contained in this Agreement. Should such
expenses not exceed the total allocated by LLS, then excess Funding (after
taking into account all committed but not paid or accrued expenditures,
reasonably agreed upon by the Parties in good faith) shall be returned to LLS
within [**] days of the expiration or termination of this Agreement.

2.3 Costs - Permissible and Impermissible. Company hereby agrees to limit the
expenditure of Funding as set forth in this Section 2.3.

2.3.1 Permissible Costs. Company and LLS have agreed that Funding shall be used
as per the budget described in Exhibit D and made part of this Agreement. Should
additional expenditures directly related to the performance of the Research
Program be required, the Parties agree to collaborate in good faith to determine
if these expenditures shall be considered permissible costs.

2.3.2 Impermissible Costs. Company and LLS will collaborate in good faith to
identify impermissible costs. Without limitation of the foregoing, the following
costs will be impermissible costs, except as the Parties otherwise agree in
writing, (a) capital costs, including but not limited to, purchase of land,
buildings, construction and equipment; and (b) other costs collaboratively
identified by the Parties in writing as impermissible.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

2.4 Donor Designated Funds. Where Funding is, in part or whole, provided by a
donor to LLS who requests that the donated funds be restricted for support of
Company, Company agrees as a condition to receiving Funding under this Agreement
to participate in reasonable promotional/publicity activities that do not
unreasonably interfere with the Research Program and Company’s other business
activities (including, but not limited to, meeting the Board of Trustees of the
donor’s affiliated organization, being interviewed for their newsletter, etc.)
upon reasonable advance notice and such participation shall not be unreasonably
withheld or delayed, provided, however, Company shall have no obligation to
publish or disseminate information that contains Company’s Confidential
Information or proprietary know-how or trade secrets or will compromise
securing, at Company’s discretion, appropriate intellectual property protection
of Company’s Patent Rights, Intellectual Property Rights or Project Inventions.
Company shall acknowledge the support of LLS in all such activities.
Notwithstanding the foregoing, Company shall be obligated to participate in no
more than [**] such promotional/publicity activities per calendar year.
Additional meeting requests shall be discussed and mutually agreed upon by both
Parties.

2.5 Presentations. As a condition to receiving Funding under this Agreement,
Company agrees to provide, upon reasonable advance notice by LLS to Company, a
representative(s) acceptable to LLS for internal and external presentations or
meetings regarding the Research Program, provided, however, that Company shall
have no obligation to publish or disseminate information that contains Company’s
Confidential Information or proprietary know-how or trade secrets or will
compromise securing, at Company’s discretion, appropriate intellectual property
protection of Company’s Patent Rights, Intellectual Property Rights or Project
Inventions. Such Company representative(s) shall discuss the presentation or
meeting with the Team Leaders (as defined in Section 3.1) and designated LLS
representatives at least [**] days prior to the presentation. Company shall
acknowledge the support of LLS in all such presentations. Notwithstanding the
foregoing, Company shall be obligated to participate in no more than [**] LLS
presentations or meetings regarding the Research Program per calendar year.
Additional presentation requests shall be discussed and mutually agreed upon by
both Parties.

2.6 Funding Audit. LLS will have the right, at LLS’s expense (except as provided
in the event of Company misuse or miscalculation of Funding as specified in this
Section 2.6 below), during normal business hours and upon at least [**] business
days’ written notice, to have a mutually acceptable independent audit firm
inspect Company’s records, as they relate to the Funding to verify that Company
has complied with Sections 2.2 and 2.3. The independent audit firm will be
required to agree in writing with Company to comply with confidentiality
restrictions at least as stringent as those set forth in this Agreement and to
provide a confidential summary of the results of the audit to both of the
Parties. In the event that any such examination shows a misuse or miscalculation
of greater than 5% (five percent) or $[**] of Funding for any twelve (12)

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

month period, then Company shall pay the cost of the examination as well as
reimburse the full amount equal to the expenditures of Funding provided but not
used by Company in accordance with Sections 2.2 and 2.3 with an interest charge
of [**] percent ([**]%) per annum. In the event that any such examination shows
a misuse or miscalculation of less than 5% (five percent) and $[**] of Funding
for any twelve (12) month period, then Company shall reimburse the full amount
equal to the expenditures of Funding provided but not used by Company in
accordance with Sections 2.2 and 2.3 with an interest charge of [**] percent
([**]%) per annum. In the event that either Party disputes the independent audit
firm’s determination, the dispute shall be resolved pursuant to the provisions
of Section 14 of this Agreement.

2.7 Books and Records. Company agrees to maintain books and records documenting
the expenditure of the Funding in accordance with GAAP as generally and
consistently applied throughout Company’s organization and will make these books
and records relating to the Funding available to LLS and its representatives for
review at the place where such books and records are maintained by Company, upon
reasonable request for a period of [**] years following expiration or
termination of this Agreement. LLS shall have the right, at its own expense, to
have any financial report or document related to the expenditure of the Funding
reviewed by external consultants and may include external consultants in any
meeting or teleconference, subject to execution by such external consultants of
appropriate confidentiality agreements with Company and mutual agreement by the
Parties that there is no conflict of interest by the external consultants.

3. Research Advisory Committee

3.1 Research Advisory Committee. It is agreed that the Parties shall form a
Research Advisory Committee for the Research Program (the “RAC”). The RAC shall
consist of [**] members, [**] members to be appointed by each Party. Each Party
may appoint or substitute any of its members serving on the RAC by written
notice to the other Party. One (1) representative from each Party shall be
designated as Team Leader. [**] shall have the right to appoint one (1) of its
members to be the Chairperson of the Research Advisory Committee to oversee the
administration of the RAC. [**] shall have the right to appoint one (1) of its
members to be the Secretary of the RAC. A listing of the members of the Research
Advisory Committee is attached as Exhibit E, which may be updated from time to
time as mutually agreed by the Parties.

3.2 Meetings. The RAC shall hold meetings (in person or by teleconference) at
such times and places as the Team Leaders may mutually agree, provided, that
meetings shall be held at least every three (3) months during the Term, and more
frequently if requested by either Team Leader (but not more frequently than [**]
per [**] without the written consent of the Parties). The first meeting of the
RAC shall be held within [**] days of the Effective Date. The quorum for RAC
meetings shall be [**] members, provided there is at least one member from each
Party. The Secretary of the RAC shall keep minutes of its meetings which shall
reflect in reasonable detail all actions recommended or taken. Such minutes
shall not be deemed to amend or waive any

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

provisions of this Agreement, and must be reviewed and approved by both Parties.
From time to time, between scheduled meetings the RAC shall consult with Company
to confirm that commercially reasonable efforts for the Research Program are
ongoing towards achievement of Milestones. LLS shall have the right upon
reasonable prior notice to Company to invite external parties/consultants to any
meeting or teleconference, provided that such external consultants are under
confidentiality terms no less stringent than this Agreement, subject to
execution by such external parties/consultants of appropriate confidentiality
agreement with Company and mutual agreement that there is no conflict of
interest by external parties/consultants.

3.3 Recommendations. The RAC shall be an advisory body, with recommendations
rendered by unanimous vote. Implementation of any recommendations of the RAC is
subject to the reasonable judgment of both Parties.

3.4 Responsibilities. Company and LLS shall be kept informed by the Team Leaders
of the Research Advisory Committee of material matters relating to the Research
Program, including, but not limited to: (a) the progress of the Research
Program, including Research Results, or summaries thereof, deemed relevant by
either Team Leader; (b) recommendations regarding modifications or amendments to
the Research Program from time to time in such manner as may be appropriate
based on any interim Research Results; and (c) substantiation regarding the
accomplishment of Milestones. This reporting responsibility will be a
communication that will take place no less than once a quarter in the form of a
Quarterly Report as described in Section 4 or as is reasonably necessary to
inform LLS of a potential delay in a Deliverable or Milestone. While Company
maintains all control over the Research Program, the RAC has advisory rights and
jointly makes recommendations about forward progress, changes in direction and
success of the Research Program, the outcomes of which may determine LLS’s
remaining commitment to fund the Research Program hereunder.

4. Reports.

4.1 Quarterly Reports. During the course of the Research Program, Company shall
submit within [**] business days prior to each scheduled quarterly RAC meeting a
report of the achievement of any Milestones and Deliverables (the “Quarterly
Report”). This report will serve as the basis for the upcoming RAC meeting. The
Quarterly Report shall contain the following:

(a) a written summary documenting the status and progress of the Research
Program and Research Results conducted therein during such period, including a
description of Milestones and Deliverables achieved, together with copies of
relevant data supporting significant findings as agreed upon by LLS and Company;

(b) an overview of the filing and progress of all patent applications generated
to protect Project Inventions filed by Company and a general description of any
Project Inventions (the “Invention Report”);

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

(c) a reasonably detailed spreadsheet of expenditures for the Research Program
as they relate to the Research Program budget and LLS funding; and

(d) once an IND is approved, the Quarterly Report should include an update of
sites contracted, IRB approvals and patients accrued such that the RAC can
compare the actual numbers with those projected in the original project
proposal.

The Quarterly Report will provide an opportunity for the Parties to review the
progress of the Research Program towards the Milestones and Deliverables and
discuss any need for revision of the timeline for Deliverables and Milestones or
directions of the Research Program that may be appropriate. LLS shall have the
right, at its own expense, to have any Quarterly Report or other data submitted
by Company reviewed and validated by external consultants, provided that such
external consultants are under confidentiality terms no less stringent than this
Agreement, and may include external consultants in any meeting or
teleconference, subject to execution by such external consultants of appropriate
confidentiality agreement with Company and mutual agreement that there is no
conflict of interest by external parties/consultants. If following the quarterly
review LLS requests a meeting (either in person or via telephone) to discuss the
progress and results of the Research Program with Company, Company shall make
appropriate representative(s) available for such reasonably requested meetings
at mutually convenient times and locations within [**] days of the request. The
Quarterly Report shall be Confidential Information of Company subject to
Section 11.

4.2 Financial Reports. Company shall submit its company financial reports to LLS
every [**] months during the Research Program, which financial reports can be
included with [**] of the Quarterly Reports. Provided that Company is listed on
a stock exchange that requires Quarterly Reports on Form 10-Q to be filed each
quarter, then LLS and Company agree that such Quarterly Reports will serve as
the basis the financial reports per this Section 4.2. Company shall make its
financial representatives available, in person or by phone, to explain and
discuss such financial reports, as reasonably requested by LLS. LLS shall have
the right, at its own expense, to have any financial report submitted by Company
reviewed by external consultants and may include external consultants in any
meeting or teleconference, subject to execution by such external consultants of
appropriate confidentiality agreements with Company and mutual agreement that
there is no conflict of interest by external parties/consultants. Provided that
such financial reports are not previously filed with the U.S. Securities &
Exchange Commission, Company’s financial reports shall be Confidential
Information of Company subject to Section 11.

4.3 Company Status Reports. Within [**] days of becoming aware thereof, Company
must report to LLS any event that Company believes will materially impair
Company’s ability to conduct the Research Program (the “Company Status Report”).
The Company Status Report shall be Confidential Information of Company subject
to Section 11.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

4.4 Upon Expiration or Termination of this Agreement: Company shall submit to
LLS the following reports (collectively the “Final Report”):

(a) within [**] days of the expiration or termination of this Agreement, a
written report summarizing the status and progress of the Research Program
conducted since the Effective Date of the Agreement, including a description of
Milestones and Deliverables achieved, and a summary of significant Research
Results together with copies of relevant data (not previously submitted)
supporting significant findings (the “Final Progress Report”), and

(b) within [**] days of the expiration or termination of this Agreement, a
general description of any Intellectual Property Rights that arose in the
performance of the Research Program since the Effective Date of the Agreement
(the “Final Invention Report”), and

(c) within [**] days after all invoices for Research Program expenses have been
submitted to Company, a reasonably detailed report of expenditures of the
Funding for the Research Program since the Effective Date of the Agreement (the
“Final Expenditure Report”).

The Final Report shall be Confidential Information of Company subject to
Section 11.

5. Conduct of Research Program.

5.1 Responsibility. Company shall have sole responsibility and control over all
aspects of the Research Program. Without limiting the foregoing, Company shall
be responsible for management and conduct of the Research Program and shall in
particular: (a) maintain complete and accurate records of all Research Results;
(b) provide to the RAC a summary of the Research Results and other information
reasonably requested by the RAC for it to monitor progress of the Research
Program deemed relevant by the Team Leaders pursuant to Section 3.4;
(c) consider, review and propose to LLS amendments or modifications to the
Research Program from time to time in such manner as may be appropriate based on
any interim Research Results; and (d) review, substantiate and demonstrate to
the reasonable satisfaction of the RAC and the senior management of LLS the
accomplishment of Milestones and Deliverables.

5.2 Standard of Conduct. Company agrees to use the Funding solely for the
payment or reimbursement of the expenses of the preclinical and clinical
development activities of the Research Program in accordance with Section 2, and
shall use commercially reasonable efforts, including but not limited to
committing, or contracting for, the appropriate staff, laboratories, offices,
equipment and other facilities, to conduct the Research Program substantially in
accordance with Exhibit A. In the event that LLS has a reasonable, good faith
basis to believe that Company is not using commercially reasonable efforts to
achieve the Milestones and Deliverables hereto, LLS shall give written notice
thereof to Company specifying the basis for such belief. Company shall

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

make commercially reasonable good faith efforts to address the concerns of LLS
within [**] days after Company’s receipt of the notice. If LLS reasonably and in
good faith believes that Company has not done so during such [**] day period,
LLS shall notify Company within [**] days after the expiration of such [**] day
period, whereupon, LLS and Company shall negotiate in good faith within [**]
days to attempt to mutually resolve the issue. If the Parties cannot then
resolve the issue informally, it shall be deemed a Dispute (as hereinafter
defined) and resolved pursuant to the provisions of Section 14.

5.3 Interruption or Delay of Research Program. If any portion of the Research
Program including a human subject research clinical trial is or will be
interrupted or delayed for a period of [**] days or more, Company, within [**]
days of becoming aware of the need to interrupt or delay the Research Program,
shall provide the RAC with notice indicating (a) the work will be interrupted or
delayed, (b) the reason for the interruption or delay, and (c) the anticipated
date upon which the work will resume. Interruptions or delays of the Research
Program may lead to Company not being able to achieve Milestones, and if not
adequately resolved in a timeframe satisfactory to the Parties, could lead to
the termination of this Agreement pursuant to Section 15.2(g).

5.4 Site Visit(s) to Company: LLS shall have the right, up to [**] times each
calendar year, during normal business hours and upon reasonable notice of at
least [**] business days, to inspect records in order to review and assess
progress and results of the Research Program.

5.5 Human Subject Research.

5.5.1 IRB Approval. Company agrees to obtain prior written approval from each
clinical site’s IRB before undertaking any clinical trial with human subject
research as required by applicable law. A true copy of the executed copy of this
approval must be made available within [**] days upon written request by LLS.

5.5.2 Informed Consent. Except as provided in Section 5.5.3, upon approval of
human subject research clinical trial by each clinical site’s IRB, no clinical
trial may be conducted by Company pursuant thereto until each clinical site has
secured a valid consent and/or authorization in accordance with applicable law
from the research participant (or their legal guardians). Company shall provide
a true copy of the form of consent and/or authorization to LLS within [**] days
upon written request by LLS. Such consent will conform ethically with the
guidelines prescribed by the National Institutes of Health or equivalent foreign
guidelines and shall contain sufficient information so that the human subject
(or their legal guardian) will be in a position to provide appropriate informed
consent prior to participating, including suitable explanations to human
subjects (or their legal guardians) concerning the experimental nature of the
research and all significant potential hazards.

5.5.3 Waiver of Consent. In the event that Company has requested a waiver of the
consent and/or authorization requirement, as set forth in applicable law, from
each

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

clinical site’s IRB, no clinical trial may be conducted by Company pursuant
thereto until each clinical site’s IRB has issued appropriate documentation of
such waiver in accordance with applicable law. Company shall maintain a true
copy of the documentation of such waiver to be made available within [**] days
upon written request by LLS.

5.5.4 No Responsibility of LLS. Human subjects studied in the course of the
Research Program, including a clinical trial conducted by Company pursuant to
this Agreement, are under no circumstances a responsibility of LLS.

5.5.5 Termination of a Clinical Trial. Company reserves the right to terminate
any clinical trial at any time after notice to and consultation with LLS, except
that (i) in cases involving patient safety issues or if authorization to conduct
such clinical trial is temporarily or permanently withdrawn by the FDA or
foreign equivalents in a Major Market or (ii) outside the Field, prior
consultation requirements to LLS shall not apply. Upon termination of a clinical
trial in the Field, Company and the applicable staff shall cease the performance
of the applicable clinical trial, except where continued performance is required
to complete the trial (i.e., continued treatment of enrolled study participants
if needed), but will continue to collect such data and prepare such reports as
stipulated in the applicable clinical trial protocol and approved by the
applicable IRB.

6. Representations.

6.1 Mutual Representations. Each Party represents and warrants to the other that
it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and that the execution, delivery and
performance of this Agreement have been duly and validly authorized and
approved. Each of the Parties hereby represents and warrants that this Agreement
is a legal and valid obligation binding upon such Party and enforceable in
accordance with its terms; the execution, delivery and performance of the
Agreement by such Party does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

6.2 Company Representations. Company represents, warrants and covenants to LLS
that Company, itself or acting through its subcontractors, (a) has the
knowledge, skills and experience to perform the Research Program, (b) shall
obtain and maintain during the Term all licenses, permits and other approvals
and authorizations required to conduct the Research Program and shall do so in
conformity with all applicable laws and regulations, and (c) with respect to any
third party to whom it subcontracts the performance of any aspect of the
Research Program, it will monitor such subcontractor(s) to insure that they
shall obtain maintain during the Term all licenses, permits and other approvals
and authorizations required to conduct the Research Program and shall do so in
conformity with all applicable laws and regulations. Company shall provide
documentation of its and its subcontractor’s licenses, permits, approvals or
authorizations at LLS’s reasonable request.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

6.3 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH
OF THE PARTIES MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH PROGRAM, RESEARCH RESULTS, OR
ANY PRODUCT RESULTING FROM THE RESEARCH PROGRAM. The Parties understand and
agree that development and commercialization of any Product in the Field will
involve approval by regulatory authorities and that no Party is guaranteeing the
safety or efficacy of any Product in the Field. The Parties acknowledge that no
Intellectual Property Rights warranties are being made hereunder nor are any
warranties being made with respect to the Research Results or Project
Inventions. Company makes no guarantees as to the success or any outcome of the
Research Program.

7. Additional Research and Commercially Reasonable Efforts.

7.1 Additional Research. The Parties acknowledge a common purpose of developing
product(s) useful for the diagnosis, cure or treatment of hematologic cancers
and their complications. Achieving this goal may require additional research and
development efforts beyond those encompassed within the Research Program. The
Parties agree to meet no less than [**] days prior to the expiration of this
Agreement in order to (a) evaluate the progress of the Research Program,
(b) discuss additional research and development opportunities resulting from the
Research Program, (c) determine any mutual interest in either amending this
Agreement and its associated Research Program or entering into a new agreement
to further such additional research and (d) if mutually agreed upon, the Parties
agree to negotiate in good faith any reasonable agreements as may be proposed by
either Party within [**] days thereafter.

7.2 Commercially Reasonable Efforts to Further the Research Program.

(a) Even in the absence of a further agreement between the Parties, Company
agrees that during the Follow-Up Diligence Period, Company shall take such steps
as are commercially reasonable to further the clinical and commercial
development of the Product in the Field in at least one Major Market, provided
that the Company reasonably believes that Product is safe and effective in the
Field as determined by successfully meeting its pre-determined endpoints in its
clinical trials in the Field (“Reasonable Belief”), and further provided that
Company receives necessary regulatory guidance from agency officials in the
applicable Major Market(s) to continue development and reach the market for the
Product in the Field (“Regulatory Guidance”). Company shall keep LLS informed in
writing during the Follow-Up Period on at least a [**] months basis of Company’s
efforts and results with regard to continuing development of the Product in the
Field. Company agrees that if and/or when it licenses the Product in the Field
to a third party for commercialization, Company shall include provisions in the
license agreement to obligate the licensee to continue the clinical development
of the Product in the Field in the same commercially reasonable manner during
the remainder of the Follow-Up Period (i.e., provided that the licensee has a
Reasonable Belief regarding the Product’s development and has also received any
necessary Regulatory Guidance). The license agreement shall also provide that in
the event that the licensee no longer uses

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

commercially reasonable efforts to advance the clinical development of the
Product in the Field for reasons other than safety, lack of efficacy or lack of
necessary regulatory approvals, or such licensee no longer has a Reasonable
Belief, then Company shall have the right to either terminate the license
agreement in the Field or convert an exclusive license to a non-exclusive
license in the Field so that Company may seek other licensees.

(b) If during the Follow-Up Diligence Period, Company or its licensee no longer
uses commercially reasonable efforts to advance the clinical development of the
Product in the Field for a period of [**] days or terminates its clinical
development efforts directly related to the Product in the Field despite having
a Reasonable Belief and having obtained necessary Regulatory Guidance, Company
agrees to permit LLS to disclose the Research Results and Project Inventions to
third parties that LLS reasonably believes would have a potential interest, and
the necessary financial capacity, to further develop and commercialize the
Product in the Field in a Major Market (“Potential Partner”) subject to
execution by such Potential Partner of an appropriate confidentiality agreement.
Company agrees to enter into good faith discussions with each Potential Partner,
within [**] days of written notification from LLS, to evaluate the feasibility
of a potential licensing relationship in the Field. Should Company and a
Potential Partner mutually agree in writing to proceed with such relationship,
Company shall work in good faith to negotiate a license in the Field on
commercially reasonable terms of the results of the Research Program and any
necessary Project Inventions or to develop or to commercialize the Product in
the Field in a Major Market within a commercially reasonable timeframe. In
consideration for LLS’s efforts in facilitating a transaction between Company
and a Potential Partner, Company shall pay to LLS, subject to the limitations
under Section 10(c), [**] percent ([**]%) of any Transfer Payments. In the event
that Company receives non-cash consideration in connection with a license or in
the case of transactions not at arm’s length, Transfer Payments shall be
calculated based on the amount of such consideration which exceeds fair market
value of such consideration or transaction, at the time of the transaction,
assuming an arm’s length transaction made in the ordinary course of business.

(c) If clinical development of the Product in the Field does not continue to
meet its clinical endpoints for safety and/or efficacy in future clinical trials
in the Field during the Follow-Up Diligence Period, as determined by clinical
experts retained by Company, its licensee(s), or by the FDA or in some well
defined cases, other regulatory bodies, all Funding provided to Company by LLS
will be considered a non-repayable grant.

(d) Notwithstanding the above, if the Research Program is deemed unsuccessful
(in accordance with the criteria set forth above), and, within the Follow-Up
Diligence Period, Company advances its knowledge base regarding the Research
Program and the Product in the Field, and decides to move forward in development
of the Product in the Field, Company shall so notify LLS in writing, whereupon
LLS shall have the right of first offer to support a research program with
respect to the Product in the Field on commercially reasonable terms.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

(e) If Company or its licensee during the term of this Agreement and the
Follow-up Diligence Period does not use commercially reasonable efforts to
advance the clinical development of the Research Program despite having a
Reasonable Belief and having obtained necessary Regulatory Guidance (pursuant to
this Section 7.2 with respect to the Follow-up Diligence Period), LLS will have
the right to terminate this Agreement for material breach by Company pursuant to
the terms of Section 15.2(g) and Company will be required to pay back to LLS the
total amount of the funding that LLS provided to Company during the Term, plus
[**] percent ([**]%) thereof within [**] days after the termination of
expiration of this Agreement. Such payments would also be applied to the maximum
payments by Company to LLS as outlined in Section 10(c).

8. Publication of Results and Availability of Compound.

8.1 Publication of Results. If either Party determines that scientific findings
and results developed in the conduct of the Research Program have scientific
significance that would be of significant interest to the broader research
community, Company shall use reasonable efforts to publish or otherwise cause to
be publicly disseminated within the research community such scientific findings
and results, together with the underlying data, within [**] months after the
completion of the Research Program and provided that such results have been
produced and verified, provided, however, that Company shall have no obligation
to publish or disseminate information that contains Confidential Information of
Company or proprietary know-how or trade secrets or could reasonably be expected
to compromise securing patent protection of Project Inventions. Company shall
acknowledge the support of LLS in all such publications.

8.2 Availability of Compound. In the event that Company or its licensee no
longer uses commercially reasonable efforts to advance the clinical development
of the Product and no longer pursues the Research Program for the Field agreed
to in this Agreement, and an LLS-funded academic researcher thereafter requests
the opportunity to study the Compound and such Compound is reasonably available
to Company, and which Company is legally able to provide or is not otherwise
precluded from providing such Compound, Company agrees to make Compound
available to such academic researcher for non-commercial research solely in
hematological cancers, following public disclosure of such materials by Company,
which disclosure may include, without limitation, scientific publications,
seminar presentations, and publication of patent applications. Company shall not
be required make compound available for clinical research if the Compound had
previously generated negative safety/toxicology results in preclinical or
clinical testing. Compound shall be shared on an “at cost” basis under a
Materials Transfer Agreement (“MTA”) executed between the requesting party
(“Transferee”) and Company or its licensee, provided that such transfer shall
occur within [**] business days of execution of the MTA. Such MTA shall contain
terms customary in the pharmaceutical industry and for transactions of this
type. Notwithstanding anything to the contrary in this Section 8.2, the
obligations of Company shall in all cases be limited by the terms of Company’s
license agreements by which Company in-licenses any Patent Rights, provided that
Company informs LLS of any such agreements that cause limitations.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

9. Intellectual Property.

9.1 Ownership Rights in Pre-Existing Works. Each Party will retain ownership and
control of their respective works of authorship, inventions, know-how,
information, and data, proprietary material, and all Patent Rights therein, that
were in existence as of the Effective Date or intellectual property rights that
are later generated outside of scope of the performance by each Party of its
obligations under this Agreement.

9.2 Ownership Rights in Project Inventions. Company shall own any and all
proprietary rights, including but not limited to all Project Inventions
including all Intellectual Property Rights, and all Research Results.

9.3 Protection and Perfection of Rights. To the extent LLS is deemed to have any
ownership interest of any kind, LLS and its employees, consultants and agents,
hereby assigns (and to the extent such assignment can only be made in the future
hereby agrees to assign), to Company all right, title and interest, including
all Project Inventions including all Intellectual Property Rights, and all
Research Results. LLS will assist Company in any reasonable manner in the
procurement and maintenance of all Intellectual Property Rights in the Project
Inventions, provided, however Company shall cover all expense at its sole cost.
Without limiting the foregoing, LLS will execute, and cause its employees and
representatives to execute, upon Company’s request, any assignments,
applications and other documents that Company believes may be necessary or
appropriate to protect or perfect the Intellectual Property Rights in the
Project Inventions. LLS will ensure that its employees and consultants who
participate in activities under this Agreement are obligated to assign or
otherwise transfer all right, title and interest in and to all Intellectual
Property Rights in the Project Inventions to Company or its designee and will,
as requested by Company, obtain for Company the execution of all necessary
applications or other documents therefor from any employee or consultant.

9.4 Reservation of Rights. Except for the rights expressly provided in this
Agreement, no other rights are granted by either Party to the other Party.
Notwithstanding anything to the contrary, no rights or licenses are granted
under this Agreement by either Party to the other for the use of any trade
names, trademarks, and service marks.

9.5 Patent Prosecution Reporting. The filing and progress of all patent
applications generated to protect Project Inventions filed by Company shall be
reported as part of Company’s Quarterly Reports in accordance with
Section 4.1(b). In addition, any patent prosecution matter relating to Products
that may materially adversely impact the Research Program shall be reported in
writing by Company to LLS within [**] days. The obligation set forth in this
Section 9.5 shall terminate for each patent application upon the issuance of the
resulting patent.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

10. Payments to LLS. Company shall pay LLS the following amounts subject to the
provisions of Sections 7.2 and 15.5 of this Agreement:

(a) If Company partners or outlicenses the rights to the Product to a third
party or transfers the rights to the Product to a partnership created with a
pharmaceutical or biotech company, or third party, for further development
and/or commercialization of the Product, then payments shall be made by Company
to LLS as follows:

(i) an amount equal to [**] percent ([**]%) of any Transfer Payments up to a
total of either $[**] or, if funding to-date was less than $[**] at the time
that the third party partnership is created, [**] provided to Company by LLS up
to the time that the third party partnership is created:

(ii) a one-time payment of $[**] upon [**];

(iii) a payment [**] received by Company under this Agreement upon [**];

(iv) a payment of US$ [**] received by Company from LLS under this Agreement
upon [**]; and

(v) an amount equal to [**] percent ([**]%) of royalty payments actually
received by Company based on Net Sales of any Product sold by Company or a third
party in any country in the world, provided, however, this Section 10(a) shall
not apply in the case of an assignment of this Agreement by Company to a
successor allowed by Section 16.10 hereof.

(b) If Company or its affiliates does not outlicense or transfer the rights to
the Product to a third party prior to the following events, then payments shall
be made by Company to LLS as follows:

(i) a one-time payment of US$[**] upon [**];

(ii) a payment of US$[**] upon [**];

(iii) a payment of US$ [**] received by Company from LLS under this Agreement
upon [**];

(iv) a payment of US$ [**] received by Company from LLS under this Agreement
upon [**]; and

(v) a royalty equal to [**] percent ([**]%) of Net Sales of any Product sold by
Company or its affiliates in any country in the world, payable on a quarterly
basis.

For clarity, should Company outlicense or transfer the rights of the Product to
a third party subsequent to Company making any of the payments outlined in
10(b), the Company shall pay LLS an amount equal to [**] percent ([**]%) of any
Transfer Payments up to a total of either US$[**] or, if funding to-date was
less than $[**] at the

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

time that the third party partnership is created, [**] provided to Company by
LLS up to the time that the third party partnership is created, as well as
payments provided in Section 10(a), provided that Company shall not be obligated
to make a payment for the achievement of the same objective more than once,
whether such objective is achieved by Company or licensee (i.e., only one
payment will be made for acceptance of an NDA or equivalent registration and
amount will be determined whether this milestone is achieved by Company or
licensee per Sections 10(a) and 10(b)).

(c) The aggregate total payments to LLS under Section 7.2(b) and Sections 10(a)
and (b), and notwithstanding any other provision of this Agreement to the
contrary, shall be limited to two and one-half (2.5) times the total Funding
actually received by Company from LLS under this Agreement.

(d) Royalty payments to LLS pursuant to this provision shall be determined on
Net Sales and shall be paid on a quarterly basis as follows:

(i) As to royalty payments paid to Company by licensee, within [**] days
following Company’s receipt of such payments from licensee.

(ii) As to royalty payments on Net Sales recorded directly by the Company’s
sales of Product, within [**] days following the end of the quarter in which
such Net Sales were recorded by Company.

(e) Company shall provide to LLS financial information adequate to establish and
document the amounts payable to LLS pursuant to this Section 10, and shall
permit an independent auditor selected by LLS and reasonably acceptable to
Company, such approval not to be unreasonably withheld, to examine its financial
records at LLS’s expense to verify the accuracy of the amount payable to LLS.
Audits of such financial information shall be conducted no more frequently than
[**] and shall take place at the location where such records are maintained by
Company. The auditor will be required to agree in writing with Company to comply
with confidentiality restrictions at least as stringent as those set forth in
this Agreement, and to provide a non-confidential summary of the results of the
audit to both Parties. In the event that any such examination shows an
underreporting and underpayment of the greater than 5% (five percent) or $[**],
then Company shall pay the cost of the examination as well as the difference
that would have been payable to LLS had Company reported correctly, plus
interest at a rate of [**] percent ([**]%) per annum, calculated from the date
the correct payment was due to LLS. In the event that any such examination shows
an underreporting or underpayment of less than 5% (five percent) and $[**] for
any twelve (12) month period, then Company shall pay to LLS the difference that
would have been payable to LLS had Company reported correctly with an interest
charge of [**] percent ([**]%) per annum. In the event that either Party
disputes the independent audit firm’s determination, the dispute shall be
resolved pursuant to the provisions of Section 14 of this Agreement. The audit
rights of LLS and the obligations of Company under this Section 10(d) shall
immediately and automatically terminate, and be of no further force and effect,
at such time as LLS has been paid aggregate total payments according to
Section 10(c).

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

11. Confidentiality.

11.1 Confidentiality Obligations. For a period of [**] years following the last
disclosure by a Party of Confidential Information pursuant to this Agreement,
the receiving Party agrees that it will maintain the confidentiality of and will
not disclose to any third party, or use for any purpose other than as
contemplated by this Agreement, any Confidential Information furnished to it by
the disclosing Party, except as permitted herein. The receiving Party agrees
that any dissemination of Confidential Information to its employees shall be
limited to the extent reasonably possible and that the receiving Party shall
take reasonable steps to instruct all persons to whom any Confidential
Information is disclosed of the confidential nature of such information, the
proprietary right of the disclosing Party therein, and the obligation of such
person to maintain the confidentiality of such information during and after
employment with the receiving Party. The receiving Party shall also take
appropriate action to reasonably assure that any consultants, agents or
independent contractors of the receiving Party who are hired or engaged by the
receiving Party shall comply with the terms of this Section 11.

11.2 Exceptions to Non-Disclosure Obligation. In the event that the receiving
Party is required or requested by law or government order to disclose any
Confidential Information, the receiving Party will, to the extent permitted by
law, (a) promptly notify the disclosing Party of any such request or
requirement, and of the circumstances relating to such disclosure and the
proposed scope thereof, so that the disclosing Party may seek an appropriate
protective order or other appropriate protections, (b) provide reasonable
assistance at the disclosing Party’s request so the disclosing Party may seek to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information, and (c) disclose only
such Confidential Information as is minimally required to be disclosed provided
that such disclosure is subject to applicable governmental or judicial
protection available for like information.

12. Healthcare Compliance. The Parties specifically intend to comply with all
applicable laws, rules and regulations, including (i) the federal anti-kickback
statute (42 U.S.C. 1320a-7(b) and the related safe harbor regulations); and
(ii) the Limitation on Certain Physician Referrals, also referred to as the
“Stark Law” (42 U.S.C. 1395 (n)). Accordingly, no part of any consideration paid
hereunder is a prohibited payment for the recommending or arranging for the
referral of business or the ordering of items or services; nor are any payments
or contributions of free materials intended to induce illegal referrals of
business. In the event that any part of this Agreement is determined to violate
federal, state, or local laws, rules, or regulations, the Parties agree to
negotiate in good faith revisions to the provision or provisions that are in
violation. In the event the Parties are unable to agree to new or modified terms
as required to bring the entire Agreement into compliance, either Party may
terminate this Agreement immediately upon written notice to the other Party. The
Parties shall comply with the Health Insurance Portability and Accountability
Act of 1996 and the regulations promulgated thereunder, and all applicable
state, local and foreign privacy and other laws, rules and regulations.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

13. Debarment & Exclusion

13.1 Debarment. Company represents that Company is not debarred and that it does
not knowingly use in any capacity, directly or indirectly, the services of any
individual or entity which is debarred by the FDA pursuant to 21 U.S.C.
Section 335a(a) or (b) for any of the services or research hereunder. Company
will promptly disclose in writing to LLS if any individual or entity providing
services hereunder is debarred or if any action, claim, investigation or legal
or administrative proceeding is pending, threatened, (“debarment action”)
relating to the debarment of Company or any individual/entity performing
services upon notice of such debarment action. In the event of debarment or
notice of debarment action, LLS shall have the right to terminate this agreement
immediately upon written notice to Company, if such debarment event or notice
cannot be cured or otherwise satisfactorily addressed within [**] days of its
notification to LLS.

13.2 Exclusion. Company represents that it is not excluded and does not
knowingly use in any capacity, directly or indirectly, the services of any
individual or entity which is excluded by the Office of the Inspector General
(OIG) pursuant to Social Security Act Sections 1128(a), (b) and (c) and/or 42
U.S.C. Section 1320a-7 for any of the services or research hereunder. Company
will promptly disclose in writing to LLS if any individual or entity providing
services hereunder is excluded or upon notice of an (“exclusion action”) or if
any action, claim, investigation or legal or administrative proceeding is
pending and or threatened. In the event of exclusion or notice of exclusion
action LLS shall have the right to terminate this agreement immediately upon
written notice Company, if such exclusion event or notice cannot be cured or
otherwise satisfactorily addressed within [**] days of its notification to LLS.

14. Dispute Resolution.

14.1 Procedures Mandatory. The Parties agree that any claim or dispute arising
out of or relating to this Agreement, other than breaches of confidentiality
obligations, shall be resolved solely by means of the procedures set forth in
this Section 14.

14.2 Negotiation. Any Party who wishes to make a claim arising out of or
relating to this Agreement must notify the other Party in writing setting forth
the claim together with a reasonable description of the facts and circumstances
supporting such claim. The Parties have [**] days after receipt of the claim
notice by the other Party to resolve the dispute informally.

14.3 Meeting of Senior Management. If the aforesaid [**] day period expires
without resolution of the claim, either Party may request a meeting between
senior management of the Parties to resolve the dispute and shall propose at
least [**] different non-holiday (US or Canadian) weekdays (and times) within
the [**] days after the request when such a meeting may take place, none to be
sooner than [**] days after the request is received. If none of the times and
dates proposed are acceptable to the other Party, that Party shall, not later
than [**] days after receiving the request, counter-propose

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

in writing at least [**] different non-holiday weekdays (and times) within the
same period, none to be sooner than [**] days after the counter-proposal is
received. The Party who made the initial request shall respond to any
counter-proposed dates in writing not later than [**] days after receiving the
counter-proposal. Such a meeting may be either by telephone or in person. If a
meeting is agreed upon, the Parties must participate unless it is rescheduled by
agreement.

14.4 Further proceedings:

14.4.1 The Party requesting the meeting may proceed to arbitration if the other
Party has not agreed to a meeting or counter-proposed a meeting within [**] days
after receiving the claiming Party’s request, or has failed to participate in an
agreed meeting.

14.4.2 The Party receiving a request for a meeting may proceed to arbitration if
the other Party has not agreed to a meeting within [**] days after receiving a
counter-proposal, or has failed to participate in an agreed meeting.

14.4.3 Either Party may proceed to arbitration if a meeting takes place and the
claim is not resolved.

14.5 Arbitration. Any Party entitled under Section 14.4 to proceed with
arbitration may submit the claim or dispute to arbitration conducted by JAMS or
any corporate successor of JAMS or, if unavailable, by the American Arbitration
Association or any corporate successor of the American Arbitration Association,
under the rules of such organization generally applicable to commercial
disputes. The arbitration shall be conducted by an arbitrator with relevant
experience in transactions comparable to the transactions contemplated by this
Agreement. The arbitrator will be mutually agreed upon by LLS and Company and
such arbitration shall be the exclusive means of proceeding further in the
dispute resolution process. The arbitration shall be held in the County of New
York in the State of New York. The arbitrator is authorized to award such
injunctive and monetary relief as he, she or they believe(s) appropriate,
subject to the limitation set forth in Section 16.4. The arbitral award shall be
in writing, state the reasons for the award, and be final and binding on the
Parties. The arbitration shall otherwise be governed by the United States
Arbitration Act, 9 U.S.C. Section 1 et seq. Judgment on the award rendered by
the arbitrator may be enforced in any court having competent jurisdiction
thereof.

14.6 Preservation of Rights Pending Resolution.

14.6.1 Performance to Continue. Each Party shall continue to perform its
obligations under this Agreement pending final resolution of any claim or
dispute arising out of or relating to this Agreement unless the Agreement is
rightfully terminated or rescinded or if the nature of such claim or dispute
precludes the ability of a Party to continue to perform its obligations under
this Agreement which obligations relate to such claim or dispute.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

14.6.2 Provisional Remedies. Although the procedures specified in this Section
are the sole and exclusive procedures for the resolution of disputes arising out
of or relating to this Agreement (other than disputes relating to breaches of
confidentiality), either Party may seek a preliminary injunction or other
preliminary relief to avoid irreparable harm or to preserve its rights pending
resolution of these dispute resolution procedures.

14.7 Statute of Limitations. All applicable statutes of limitation and
time-based defenses (such as estoppels and laches) concerning a claim subject to
this dispute resolution process shall be tolled upon the sending of a notice of
such claim as specified in Section 14.2 above, and such toll shall continue
until the time [**] days after the date that the claimant becomes entitled to
commence arbitration hereunder.

14.8 Failure to Comply With Dispute Resolution Process. Any Party may restart
the dispute resolution process as to the same claim, but only after either [**]
days have elapsed after the negotiation period set forth in Section 14.2 and no
Party has requested a meeting under Section 14.3, or at least one Party becomes
entitled to proceed to arbitration under Section 14.5. Upon rightful
commencement of an arbitration concerning a claim, any newer dispute resolution
process concerning that claim terminates.

15. Term and Termination.

15.1 Term. This Agreement shall commence on the Effective Date and shall remain
in effect until the completion of the Milestones as detailed in Exhibit B (the
“Term”), unless earlier terminated in accordance with the provisions of this
Agreement.

15.2 Termination Rights.

(a) Company may terminate this Agreement at any time during the Term upon at
least thirty (30) days written notice to LLS.

(b) If the Research Program is deemed unsuccessful due to preclinical toxicology
or safety findings, or by not meeting its clinical endpoints for safety and/or
efficacy during the Term of this Agreement, then Company shall have the right to
terminate this Agreement upon written notice to LLS.

(c) LLS may terminate this Agreement as provided in Sections 13.1 and 13.2.

(d) Either Party may terminate this Agreement pursuant to Section 12 hereof.

(e) The Parties may terminate this Agreement by mutual agreement if the RAC,
Company and LLS determine that there appears to be insurmountable obstacles at
any Go/No-Go Decision Point (as defined in Exhibit B) requiring that the
Research Program be terminated.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

(f) LLS may terminate this Agreement immediately, with no further payment
obligations, if Company (a) files a petition in bankruptcy, reorganization or
similar proceedings (and if filed against, such petition is not removed or
dismissed within sixty (60) days), (b) discontinues its business, or (c) a
receiver is appointed or there is an assignment for the benefit of Company’s
creditors.

(g) In the event that (a) Company commits a material breach of its obligations
under this Agreement, or (b) LLS commits a material breach of its obligations
under this Agreement, including, without limitation, failure to pay any amount
in full to Company hereunder when such amount is due and payable and, in either
case, the breaching Party fails to cure that breach within [**] days after
receiving written notice thereof from the non-breaching Party, the non-breaching
Party may terminate this Agreement immediately upon written notice to the
breaching Party. Notwithstanding the forgoing, if the nature of the breach
cannot be cured within the aforementioned [**] day period and the breaching
Party has made good faith efforts to cure such breach, then such cure period
will automatically be extended by an additional [**] days unless the Parties
agree on such other appropriate cure period.

15.3 Effect of Termination.

(a) In the event that (i) LLS terminates this Agreement for any reason other
than pursuant to Section 15.2(f), (ii) Company terminates this Agreement
pursuant to Section 15.2(g) upon a material breach by LLS of any of its
obligations under this Agreement or Section 15(b), (iii) either Party terminates
pursuant to Section 15.2(d), or (iv) the Parties terminate pursuant to
Section 15.2(e), excluding payment for Milestone 1 if a No-Go decision is
reached based on unsatisfactory toxicology data and or lack of FDA support for
an IND filing, LLS shall compensate Company for the work it has completed up to
the date of termination by paying Company (a) the balance of any Funding owed
for each completed Milestone, and (b) the amount of any reasonable accrued costs
and non-cancelable obligations directly related to the Research Program incurred
by Company prior to the receipt of notice of termination, such payment to be
made within [**] days following the verification of such amount; provided,
however, such payment, together with all other Funding payments made pursuant to
this Agreement, shall not exceed the total amount of Funding to be provided by
LLS pursuant to Section 2 of this Agreement. Furthermore, in such event, all
Funding provided by LLS shall be considered a non-repayable grant to Company,
and the provisions of Sections 7.2 and 10 shall not survive under these specific
circumstances, notwithstanding anything to the contrary set forth in this
Agreement. Company shall provide such documentation of completed Milestones,
accrued costs and non-cancelable commitments as LLS may reasonably request.

(b) In the event that LLS terminates this Agreement pursuant to Section 15.2(g),
Company shall within [**] days of termination repay to LLS an amount equal to
that portion of the Funding that LLS had paid to Company pursuant to this
Agreement, net of any amounts previously paid by Company to LLS, provided, if
Company challenges the justification for such termination, the matter shall be
treated as a Dispute pursuant to Section 14 hereof. For clarification,
Section 10 shall survive termination under these specific circumstances and
Section 7.2 shall not survive termination.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

(c) In the event Company terminates this Agreement pursuant to Section 15.2(a),
Company must perform in accordance with the applicable provisions of
Section 7.2. For clarification, Section 10 shall survive termination under these
specific circumstances.

15.4 Force Majeure. Neither Party will be responsible for delay resulting from
causes beyond the reasonable control of such Party, including without limitation
fire, explosion, flood, war, acts of terrorism, strike or riot, provided that
the non-performing Party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch when such causes are removed.

15.5 Survival. The following provisions shall survive the expiration or
termination of this Agreement: Sections 2.2 (last sentence only), 2.6, 2.7 ,
4.4, 6, 8, 9, 11, 14, 15.3, 16.1, 16.2, 16.4, 16.5, 16.6, 16.7, 16.8, 16.9,
16.10, 16.11, 16.12, 16.13, 16.14, 16.15 and 16.16 and all definitions
applicable to those sections, except to the extent specified therein. In
addition, upon expiration (or termination of this Agreement), Section 7.2
(except as provided in Section 15.3(c)) shall survive and, upon expiration or
termination pursuant to Section 15.2(c) or 15.2(g), Section 10 shall survive
(except as provided in Section 15.3(a)), each except to the extent specified
therein.

16. General Provisions.

16.1 Indemnification. Company agrees to indemnify, hold harmless and defend, LLS
and LLS directors, officers, representatives, employees and agents and their
respective successors, heirs and assigns (each an “Indemnitee”) from and against
any and all losses, expenses, liabilities, expenses and costs, including
reasonable attorneys’ fees (collectively, “Losses”), to which any Indemnitee may
become subject as a result of any claim, demand, suit or other proceeding by any
third party (each, a “Claim”) arising directly or indirectly from, relating to,
or resulting from Company’s gross negligence or willful misconduct with respect
to (a) any research performed under this Agreement, including research
undertaken by one or more investigators or subcontractors pursuant to one or
more agreements between Company and its subcontractors and investigators,
(b) any Product developed in whole or in part from such research, (c) any claim
that the manufacture, use or sale of a Product infringes or misappropriates of
the intellectual property of any third party, (d) any material breach of its
representations, warranties, covenants or obligations under this Agreement and
(e) the conduct of Company’s business or operations outside of the Research
Program.

Notwithstanding the foregoing, Company shall have no obligations pursuant to
this Agreement to defend any Indemnitee against any Claim or indemnify any
Indemnitee from any Loss to the extent it arises from (a) LLS’s gross negligence
or willful misconduct, (b) any material breach by LLS of its representations,
warranties, covenants or obligations under this Agreement or (c) the conduct by
LLS of its business or operations outside of the Research Program.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

16.2 Indemnification Procedures.

16.2.1 In the case of any Claim asserted against an Indemnitee, such Indemnitee
shall (i) notify Company in writing as soon as it becomes aware of any Claim and
shall permit Company (at the expense of Company) to assume defense of any Claim
and (ii) cooperate fully with the legal representative chosen by Company, who
shall be reasonably satisfactory to Indemnitee, provided that the failure of any
Indemnitee to give notice as provided herein shall not relieve Company of its
indemnification obligation hereunder except to the extent that such failure
results in a lack of actual notice to Company and Company is materially
prejudiced as a result of such failure to give notice.

16.2.2 Except with the prior written consent of the Indemnitee, such consent not
to be unreasonably withheld, conditioned or delayed, Company shall not consent
to entry of any judgment or enter into any settlement that provides for
injunctive or other non-monetary relief affecting the Indemnitee or that does
not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnitee of a release from all liability with respect to
such Claim.

16.2.3 If the Indemnitee in good faith determines, based upon the written advice
of outside counsel, that the conduct of the defense of any Claim subject to
indemnification under this Agreement or any proposed settlement of any such
Claim by Company might be expected to affect adversely the Indemnitee’s tax
status, reputation, the ability of the Indemnitee to conduct its business or
fulfill its mission, the Indemnitee will have the right at all times to take
over and assume control over the defense, settlement, negotiations or litigation
relating to that portion of the Claim at the sole cost of Indemnitee (with
counsel reasonably satisfactory to Company), provided that if the Indemnitee
does so take over and assume control, the Indemnitee may not settle such Claim
without the written consent of Company, such consent not to be unreasonably
withheld or delayed.

16.3 Insurance.

16.3.1 Company represents and warrants that it has and will maintain during the
Term liability insurance in an amount as is customarily carried by entities
engaged in activities similar to those contemplated by this Agreement, but in no
event, upon commencement of human trials, less than $[**] for a single
occurrence and $[**] in the aggregate. Insufficient self-insurance coverage
shall not relieve Company of its indemnification obligations under Section 16.1.

16.3.2 In addition to the liability insurance referred to in Section 16.3.1,
Company has and will maintain during the Term workmen’s compensation and other
insurance coverage in amounts appropriate to the conduct of Company’ business
activities and the services and research contemplated by this Agreement and in
conformance with applicable legal and regulatory requirements.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

16.3.3 Company shall add LLS as an additional insured to its insurance policies
with respect to the Research Program prior to commencement of human trials and
shall cause its insurance policies to provide for [**] days’ prior written
notice to LLS by the insurance carrier of cancellation, expiration or
modification of the insurance policy and will furnish to LLS certificates of
insurance evidencing the foregoing [**] days prior to commencement of human
trials.

16.4 Limitation on Liability. IT IS AGREED BY THE PARTIES THAT NEITHER PARTY
SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, INCLUDING LOST PROFITS, ARISING OUT OF THIS AGREEMENT OR ITS SUBJECT
MATTER.

16.5 Publicity; Use of Party’s Name Neither Party shall use the name of the
other Party, its trademarks, service marks, logos, or the name of any principal
investigator, or any employee or agent, for any press release, marketing,
advertising, public relations or other purposes without the prior written
consent of the other Party, except that either Party may use the name of each
other, disclose the existence of this Agreement, and include a general
description of the nature of the Research Program (for example, as set forth in
Exhibit A and Exhibit B) in any descriptions on its website, in its research
portfolio, fundraising activities and its reporting requirements, provided that
the non-disclosing Party shall be provided a sufficient opportunity to review
and comment on such disclosure, such comments to be reasonably incorporated by
the disclosing Party. If Company successfully develops the Product in the Field
utilizing information developed in whole or in part from the Research Program,
then for a period not to exceed [**] months following the First Commercial Sale,
Company shall acknowledge LLS’s financial contribution in any announcements or
publications made by Company directly related to such event.

16.6 Relationship of Parties. The Parties do not intend this Agreement to create
a legal partnership, joint venture, or agency relationship. There are no third
party beneficiaries to this Agreement. The activities and resources of each
Party shall be managed by such Party, acting independently and in its individual
capacity and the Parties shall have a relationship of independent contractors
with respect to each other. Neither Party shall have any express or implied
right or authority to assume or create any obligations on behalf or in the name
of the other Party or to bind the other Party to any contract, agreement or
undertaking with any third party.

16.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without giving effect to its
principles or rules of conflict of laws.

16.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

be deemed to be one and the same instrument. This Agreement may be executed and
delivered by facsimile or electronic transmission, which shall be binding on the
Party delivering a copy via facsimile or electronic transmission.

16.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective permitted successors and assigns.

16.10 Assignment and Subcontracting. This Agreement may not be assigned by
either Party without the prior written consent of the other Party, except that
Company may assign this Agreement to an affiliate or to a successor in
connection with the merger, consolidation, reorganization or sale of all or
substantially all of Company’s assets or that portion of its assets or business
to which this Agreement relates, so long as the affiliate or successor assumes
in writing the obligations of this Agreement. Any assignment or attempted
assignment in violation of this provision shall be null and void unless agreed
upon in writing by both Parties.

16.11 Entire Agreement; Amendment and Waiver. This Agreement and all Exhibits
attached hereto, constitute the entire agreement and understanding of the
Parties with respect to the subject matter of the Agreement and supersedes any
prior and contemporaneous understandings, proposals and agreements, whether
written or oral, between the Parties relating to its subject matter (including
the Letter of Intent). Any amendment, alteration or modification must be in
writing and signed by the Parties. Any waiver of any rights or failure to act in
a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar. The RAC shall have no right to amend alter,
modify or waive any provision of this Agreement.

16.12 Notice. Any notice required or permitted to be given hereunder shall be
deemed given: when personally delivered; upon confirmed receipt of electronic
delivery by email or facsimile; upon receipt by delivery by recognized overnight
delivery service; or five (5) days after being deposited in the mail, with
postage prepaid for certified mail, return receipt requested, addressed as
follows:

 

COMPANY Address:    4 Maguire Road, Lexington, MA 02421 Senior Management:   

Michael Gray; Chief Operating

Officer and Chief Financial Officer

  

617-503-6632,

mgray@curis.com

For Legal Issues:    Nancy Soohoo; General Counsel   

617-503-6635,

nsoohoo@curis.com

For Legal Issues, with a copy to:   

Cooley LLP Attention:

Jane Adams

  

(858) 550-6015

jadams@cooley.com

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

THE LEUKEMIA & LYMPHOMA SOCIETY

 

Address:   1311 Mamaroneck Ave, Suite 310, White Plains, New York 10605 Senior
Management:   Richard Winneker, PhD; Senior VP, Research  

914-821-8310,

richard.winneker@lls.org

For Legal Issues:   James Nangle; Chief Financial Officer  

914-821-8824,

jimmy.nangle@lls.org

For Legal Issues, with copy to:   Holland & Knight, LLP Attention: Neal N.
Beaton  

31 West 52nd Street,

New York NY 10019

 

neal.beaton@hklaw.com

or, in each case, to such other address or facsimile number or to the attention
of such other person as may be specified in writing by such Party to the other
Party.

16.13 Severability. If any provision of this Agreement is inoperative or
unenforceable for any reason in any jurisdiction, such circumstances shall not
have the effect of rendering the provision in question inoperative or
unenforceable in any other case, circumstance or jurisdiction, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatsoever.

16.14 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

16.15 Construction of this Agreement. In any construction of this Agreement, the
Agreement shall not be construed against any Party based upon the identity of
the drafter of the Agreement or any provision of it.

16.16 Further Assurances. Each Party agrees to execute all such further
instruments and documents and take all such further actions as the other Party
may reasonably require in order to effectuate the terms hereof.

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

CURIS, INC. By:  

/s/ Michael P. Gray

Print Name:  

Michael P. Gray

Title:  

Chief Operating and Chief Financial Officer

THE LEUKEMIA & LYMPHOMA SOCIETY By:  

/s/ James T. Nangle

Name:  

James T. Nangle

Title:  

Chief Financial Officer

 

Page 1-1

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A

Company Proposal



--------------------------------------------------------------------------------

LOGO [g444104exb_header.jpg]  

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal Form

Instructions:

Complete this form in it entirety using the accompanying Guidelines and
Instructions document. Failure to provide information may delay the review of
the project proposal.

 

PRIMARY CONTACT INFORMATION

Last Name

 

[**]

 

First Name

 

[**]

 

Degree

¨ MD x PhD

¨ Other

Title/Role

 

[**]

   

 

Company Name

 

Curis, Inc.

 

Department / Group

 

General & Administrative

Street Address

 

4 Maguire Road

City

 

Lexington

  

State

 

MA

  

Zip

 

02421

  

Country

 

USA

Phone

 

[**]

 

Fax

 

[**]

 

Alternate Phone

 

[**]

E-mail Address

 

[**]

 

Website

 

www.curis.com

 

Confidential   34



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

PROJECT OVERVIEW

Project Title

First-in-Human Studies of CUDC-907, a PI3K and HDAC Inhibitor, in Patients with
B Cell Lymphoma and Myeloma

Project Descriptors

Disease Diagnostic Group

 

x Lymphoma   ¨ Leukemia   x Myeloma   ¨ Other   Not Assignable

Specific Disease (if assignable)

B-cell lymphoma and myeloma in Phase 1a, with expansion to Phase Ib/IIa in
diffuse large B cell lymphoma, multiple myeloma and/or another B cell
Non-Hodgkin’s lymphoma as clinically indicated

Technology

 

x Small Molecule Therapeutic   ¨ Biological Therapeutics   ¨ Device/Diagnostic ¨
Delivery Technology   ¨ Medical Device   ¨ Other

Current Stage of Project

Pre-IND stage (efficacy and mechanism package completed, currently undergoing
IND-enabling GLP safety studies and GMP manufacture of Drug Substance for Drug
Product Production)

Target / Pathway / Mechanism of Action

PI3K and HDAC inhibitor designed to achieve cancer signaling network disruption
in standard-of-care resistant cancer

Total Funding Requested and Timeframe

$US 4 million. This represents 50% of our $8 million in projected direct
clinical costs for the development of CUDC-907 through Phase Ib or Phase IIa as
discussed below.

 

Confidential   - 35 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Summary: (please do not exceed the space provided)

We are seeking TAP sponsored research funding for the early clinical development
of CUDC-907, a small organic molecule designed to inhibit two clinically
validated cancer targets, histone deacetylase (HDAC) and phosphatidylinositol
3-kinase (PI3K) to achieve cancer signaling network disruption in
standard-of-care resistant hematological malignancies, specifically diffuse
large B cell lymphoma (DLBCL) and multiple myeloma (MM).

DLBCL is the most common type of lymphoma in adults with approximately 18,000
new cases annually in the US, accounting for 30% to 35% of cases of non-Hodgkin
lymphoma. Although DLBCL is potentially curable with CHOP plus rituximab or
similar combination immunochemo-therapy regimens, high risk patients and
relapsed patients ineligible for stem cell transplantation have limited
treatment options, and the disease proves fatal in approximately 50% of
patients.

MM is the second most common hematopoietic malignancy. According to the American
Cancer Society, about 20,500 Americans are diagnosed with MM annually and
approximately 10,600 will die from it in 2011. While there are a number of
treatment options, such as bortezomib and lenalidomide, the quality and duration
of response decline with each recurrent treatment. Roughly half of all MM
patients eventually die from the disease, highlighting a need for additional
treatment options for resistant or relapsed patients.

Curis believes based on preclinical efficacy data that the network-targeted drug
candidate CUDC-907 may have broader therapeutic utility than the clinically
validated PI3K-delta-specific inhibitor CAL-101 and better activity than known
pan-PI3K inhibitors being evaluated in solid tumor indications or the known HDAC
inhibitor vorinostat, as evidenced by CUDC-907’s greater potency and ability to
durably downregulate the key PI3K effector pAkt. CUDC-907 may also be better
tolerated than combinations of PI3K and HDAC inhibitors, and if successfully
developed, may provide for a significant reduction in cancer therapy costs since
it would replace two separate targeted, patent-protected cancer drugs with a
single branded molecule.

CUDC-907 was [**] following [**]. It was [**] after [**]. Enzymatic assays
indicate that CUDC-907 potently inhibits Class I PI3K subtypes and Class I and
II HDAC subtypes.

IND-preparatory studies are under way and an IND filing for CUDC-907 is planned
for [**], followed by initiation of a Phase Ia trial in patients with lymphoma
or myeloma to assess the drug’s safety and tolerability (in a standard 3+3
design, with approximately 25 patients enrolled at [**] sites). Assuming the
decision is made to proceed into Phase Ib/IIa, [**].

The total budget required for the development of CUDC-907 from December 2011
through the end of Phase Ib/IIa is projected to be approximately $US 8 million
and Curis is applying for TAP sponsored research funding of $US 4 million from
LLS.

 

Confidential   - 36 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

PROJECT PLAN AND BUDGET

Project Title

First-in-Human Studies of CUDC-907, a PI3K and HDAC Inhibitor, in Patients with
B Cell Lymphoma and Myeloma

Project Plan (maximum 10 pages)

 

Rationale for a Dual Pi3K/HDAC Inhibitor

HDAC as a target in hematological malignancies

Histone deacetylases (HDACs) remove acetyl groups from histone and non-histone
proteins, thereby playing an important role in the regulation of cancer gene
expression (hyperacetylated chromatin is transcriptionally active, while
hypoacetylated chromatin is silent) and determining the stability of proteins
important in cancer (reviewed in 1,2,3). As a consequence, histone deacetylase
(HDAC) inhibition induces multi-node epigenetic modifications of cancer
signaling networks. We and others have demonstrated that HDAC inhibition can
lead to the decreased expression and activation of receptor tyrosine kinases,
negative regulation of PI3K/Akt, STAT and MAPK pathway signaling molecules as
well as induction of cell cycle arrest and apoptosis (4-6, and in house data).
Some examples are the inhibition of the oncogenes STAT3 (4 and Figure 1),
stabilization of the tumor suppressor gene p53 (5 and Figure 1) or induction of
the cell cycle repressor p21 (6).The HDAC inhibitors vorinostat and romidepsin
are approved by the Food and Drug Administration for the treatment of cutaneous
T cell lymphoma and peripheral T-cell lymphoma (7,8), and clinical activity of
HDAC inhibitors has also been observed in Hodgkin’s lymphoma (9,10,11), diffuse
large B cell lymphoma (12), multiple myeloma (13-16) and acute myeloid leukemia
(17).

Also of relevance for a dual HDAC-kinase inhibitor, the ability of HDAC
inhibitors to resensitize cancer cells that have become resistant to kinase
inhibitors is well established (18,19,20) and there is an extensive body of
evidence indicating that HDAC inhibitors will be most useful when used in
combination with other targeted or cytotoxic anticancer agents (reviewed in 21).

PI3K as a target in hematological malignancies

The Class I phosphoinositide 3-kinase (PI3K) family of enzymes consists of four
closely related isoforms (p110a, p110b, p110g, and p110d) that generate
phospholipid second messengers and integrate signals from multiple receptor
tyrosine kinases to govern cell proliferation, survival, migration,
proliferation, apoptosis, neovascularization, and metastasis (reviewed in
22-24). The potential oncogenicity of PI 3-kinases was revealed by the
occurrence of gain-of-function mutations in PIK3CA, the gene coding for the
catalytic subunit p110a (25), which occur with great frequency in many solid
tumor types (26).

Recent data suggest, however, that in addition to the mutational path to
oncogenicity, overexpression as seen with p110b, g and d may contribute to
cellular transformation, too (27).

 

Confidential   - 37 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

These two paths define the critical parameters of p110 isoforms as targets for
therapeutic intervention, and two examples of the latter mechanism have recently
been biologically and clinically validated, the use of the delta-specific PI3K
inhibitor CAL-101 in B-cell malignancies (28-30), and the use of a
pan-PI3K/PLK-1 (polo-like kinase) inhibitor rigosertib (ON 01910.Na) in
myelodysplastic syndromes (31).

One mechanism for constitutive PI3K activation is the loss or reduction in
levels of the tumor suppressor PTEN, which degrades phospholipid and negatively
regulates PI3K signaling (22-24). PTEN abnormalities have been described in the
majority of acute leukemias and non-Hodgkin’s lymphomas (NHL) analyzed (32).
PTEN levels and those of the PI3K effector phosphorylated Akt (pAkt; reviewed in
33), a key molecule in controlling diverse downstream signal transduction
cascades that play a central role in tumor cell proliferation and survival, were
inversely correlated in most of the examined samples.

Related to this observation, high pAkt levels have been shown to be correlated
with poor clinical outcome in hematological malignancies (32), including diffuse
large B cell lymphoma (34), acute myeloid leukemia (35) and multiple myeloma
(36).

While it is unclear what levels of PI3K expression lead to oncogenic
transformation in human hematological cells in vivo, the pathway is active in
various hematological lineages, with the a, b and g isoforms being expressed
ubiquitously and the d isoform being limited to B cell lineages (22-24).
Accordingly, these isoforms have been shown to be co-expressed in hematological
cancers (37) and PI3K inhibitors have been confirmed to induce apoptosis in
these cancer cells.

Interestingly, it has also been reported that persistent inhibition of one PI3K
isoform can allow the remaining isoform(s) to couple to upstream signaling
pathways in which they are not normally engaged so as to sustain cell
proliferation and survival. This occurs even upon removal of >90% of
p85-associated PI3K activity (38), suggesting that targeting of all class I
PI3Ks may be essential to produce maximal inhibition of cell proliferation
and/or to induce apoptosis in many cases.

Eliminating PI3K activity might be difficult to achieve in a sustained manner
using single targeted ATP-competitive PI3K inhibitors, possibly requiring the
combined blockade of additional signaling pathways to achieve a significant
impact in hematological cancer therapy.

Evidence of synergy between HDAC and PI3K inhibition

Internally generated (39) and published data (40) demonstrate that PI3K
inhibitors have synergistic interaction with HDAC inhibitors in cancer cells,
and examples of the potential therapeutic utility of this approach in
hematological malignancies are starting to emerge (41,42).

Additionally, cancers often respond to single-agent targeted therapies with
rapid emergence of resistance via mutation, activation of a multitude of
compensatory pathways and/or the release of negative feedback loops (Figure 1A),
resulting in the activation of the RAS/RAF/MEK/MAPK and PI3K/AKT/mTor pathways,
necessitating combination approaches with agents whose activities synergize
(reviewed in 41,42) to overcome these compensatory mechanisms, as has been
observed with the simultaneous targeting of PI3K and HDAC (Figure 1B). Curis
believes that targeting these two pathways could provide a major improvement in
outcomes for patients with hematologic cancers who experience primary or
acquired resistance to standard-of-care agents.

 

Confidential   - 38 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Figure 1. An HDAC/PI3K Inhibitor May Potentially Overcome the Limitations of
Traditional Targeted Agents such as Receptor Tyrosine Kinase, Raf, MEK or
PI3K/mTOR Inhibitors

 

LOGO [g444104exb37.jpg]

Since combination therapies comprising two or more targeted agents have often
been hampered by cumulative dose limiting toxicities, mismatched pharmacological
properties and/or the costs associated with simultaneous use of two branded
agents, a discovery program for the identification of a dual small molecule
PI3K/HDAC inhibitor was initiated early in 2010.

Preclinical Characterization of CUDC-907

Identification and Medicinal Chemistry Campaign

CUDC-907 was derived from an extensive medicinal chemistry campaign using a
structure-based rational drug design approach. By incorporating an HDAC
inhibitory functional group, a hydroxamic acid, into the pharmacophores of PI3K
inhibitors with various spacers, we effectively designed and synthesized
approximately [**] novel compounds comprising three prototypes of PI3K
inhibitors. Among them, over [**] compounds met our initial requirements for
activity (IC50: HDAC inhibition <[**]; PI3K inhibition <[**]). Further lead
optimization focused on ADME (absorption, distribution, metabolism, and
excretion), especially improvement in oral bioavailability, in vitro potency, in
vivo efficacy, selectivity and toxicity, and led to the discovery of CUDC-907,
which was selected as development candidate in January of 2011 based on its
overall safety-activity profile. It can be reproducibly synthesized at
acceptable yields and scales, and is sufficiently orally bioavailable for
administration in rodent models. If needed, promising backup compounds are
available for further characterization.

 

Confidential   - 39 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

In Vitro and Mechanistic Characterization

CUDC-907 is a novel, orally bioavailable, network-targeted small molecule
(molecular weight approximately [**]) designed to selectively and potently
inhibit HDAC and PI3K (Tables 1 and 2, and reference 39). In enzyme assays
comparing it to known PI3K inhibitors, CUDC-907 is more potent than CAL-101 and
less potent than GDC-0941 and BEZ235. It is roughly equipotent with the HDAC
comparator LBH-589 and several-fold more potent than SAHA.

Table 1. CUDC-907 Displays Potent Class I PI3K Inhibition and Inhibition of
known PI3Ka mutations (IC50s in nM; NA, no activity; ND, not determined)

 

Compound

   PI3Ka    PI3Kb    PI3Kg    PI3Kd    PI3Ka
H1047R    PI3Ka
E545K

Vorinostat/SAHA

   NA    NA    NA    NA    NA    NA

GDC-0941

   8    31    55    4    12    4.4

BEZ235

   3    ND    7    11    ND    ND

Cal-101

   354    108    31    18    1641    565

CUDC-907

   19    54    311    39    73    62

Table 2. CUDC-907 is a Potent Class I and II HDAC Inhibitor (IC50s in nM)

 

Class

   I    II    IV

HDACs

   HDAC1    HDAC2    HDAC3    HDAC8    HDAC4    HDAC5    HDAC6    HDAC7    HDAC9
   HDAC10    HDAC11

Compound

   SAHA    42.5    156    33.1    113    NA    NA    21.6    NA    NA    68.4   
51.3    LBH-589    1.4    6.8    1.5    26.7    196    124    8.2    1864    922
   2.1    1.6    CUDC-907    1.7    5.0    1.8    191    409    674    27    426
   554    2.8    5.4

In line with its intended activity and network-targeted properties, CUDC-907
inhibits markers of HDAC and PI3K inhibition (Figure 2A, reference 39 and data
not shown). For instance, CUDC-907 induces acetylation of histone 3 and the
non-histone proteins tubulin and p53 in lymphoma cells, presumably due to its
HDAC inhibitory activity. As a consequence, the tumor suppressor protein p53 is
stabilized (Figure 2A, top half). In the same cells, the PI3K effector
phospho-Akt and downstream proteins p4EBP-1 and survivin are downregulated early
by the PI3K inhibitory moiety of the molecule (data not shown) and remain
inhibited by both inhibitory activities after prolonged exposure (Figure 2B,
lower half), which is not the case with the pan-PI3K inhibitor GDC-0941 or the
HDAC inhibitors LBH-589 (panobinostat) or SAHA (vorinostat).

Compensatory pathways often utilized in hematological cancer cells are also
inhibited by CUDC-907. For instance, CUDC-907 treatment of myeloma cells reduces
the levels of phospho-Src and phospho-STAT3 to a greater extent than do
GDC-0941, LBH-589 or SAHA. Both Src and STAT3 activation have been implicated in
the emergence of resistance to standard of care (SoC) agents (22-24).

 

Confidential   - 40 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Figure 2. CUDC-907 Inhibits Targets and Compensatory Pathways in Hematological
Tumors

 

LOGO [g444104exb39.jpg]

As a consequence of its dual molecular activity and network-targeted mechanism,
CUDC-907 is a potent inhibitor of cell proliferation in a variety of
hematological cancer cells (Table 3), including cell lines resistant to SoC
agents, cell lines with KRAS mutations, Flt3 amplification and PTEN null status
(Table 3, last column). It outperforms both the combination of SAHA plus
GDC-0941 and the PI3Kd-specific investigational inhibitor CAL-101 in all cell
lines tested.

Mechanistic studies indicate that CUDC-907 inhibits PI3K signaling more durably
than GDC-0941, as evidenced by prolonged duration of decreased phospho-Akt
levels by an in-cell Western experiment (Figure 3), presumably as a result of
the HDAC epigenetic inhibitory effect. While the PI3K inhibitor GDC-0491 is
initially more potent than CUDC-907 in reducing pAKT after a one hour treatment
(upper panel), CUDC-907 durably and strongly inhibits pAKT at the later time
point, too. This increase in PI3K pathway inhibitory activity at the later time
point is likely the result of the combination of the dual-targeted activity of
CUDC-907, as the HDAC inhibitors SAHA and LBH-589 also inhibit pAKT to a lesser
than CUDC-907 (Figure 3).

 

Confidential   - 41 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Table 3: The anti-proliferative and apoptotic activity of CUDC-907 in a
cell-based assay and comparators is improved a hundred fold compared to
prototype comparators (IC50s in uM). Cell lines representing targeted Phase Ia
populations indicated in yellow.

 

Cancer Type

  

Cell Line

   IC50 (uM)   

Known mutations

      SAHA    GDC-0941    SAHA +
GDC-0941    CUDC-907    CAL-101    B cell lymphoma    Granta 519 (MCL)    3.02
   >20    0.59    0.007    >20       DOHH2 (Follicular)    0.57    0.025   
0.013    0.001    0.055    p16INK4    RL (DLBCL)    0.94    1.34    0.15   
0.002    >20    p53    Pfeiffer (DLBCL)    2.73    0.55    0.37    0.004    ND
      SuDHL4 (DLBCL)    1.15    0.45    0.25    0.003    9.73       Daudi
(Burkitt’s)    1.23    >20    0.89    0.015    >20    p53    Raji (Burkitt’s)   
3.56    >20    3.9    0.009    >20    p53 T cell lymphoma    HH    0.18    0.18
   0.13    0.001    5.13    p53    MJ    0.87    >20    0.98    0.005    >20   
   HuT78    0.089    0.15    0.047    0.001    3.76    Myeloma    RPMI8226   
1.01    >20    0.69    0.002    >20    p53, k-Ras, EGFRT751I    OPM-2    0.43   
0.05    0.11    0.001    ND    PTEN    ARH77    1.42    14.79    0.83    0.005
   ND    p53 AML    HL60    0.42    1.39    0.19    0.002    >20    p16INK4,
P53, N-Ras    U937    0.81    0.97    0.29    0.002    ND       THP-1    1.12   
3.39    0.38    0.016    ND    p16INK4, P53, N-Ras    MV-4-11    0.23    1.39   
0.18    0.0004    ND    Flt3 ALL    MOLT 4    0.31    0.29    0.13    0.001   
13.49    PTEN, PIK3R1, p16INK4, p53, Nras    SUP-B15    0.44    7.61    0.28   
0.0007    ND    CML    K562    1.48    7.85    0.89    0.031    ND    Bcr-Abl,
p16INK4, P53    MEG-01    2.79    >20    2.5    0.006    ND    p53 Mouse
leukemia    L1210    0.87    7.1    0.68    0.002    ND       P388 D1    0.97   
6.64    0.64    0.005    ND   

Figure 3. CUDC-907 Reduces the PI3K Effector and Survival Factor pAkt Rapidly
and Durably

 

LOGO [g444104exb40.jpg]

 

Confidential   - 42 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Clinical activity in hematological cancers is thought to be correlated with the
ability of a treatment to induce apoptosis in the cancerous cells, so studies to
investigate the pro-apoptotic potential [**].

[**]

With respect to CUDC-907’s effect on the cell cycle, consistent with reports
that HDAC inhibitors can cause cell cycle arrest, CUDC-907 and another HDAC
inhibitor tested, LBH-589, reduce the proportion of G0/1 cells in growing cancer
cells, so that cells at the G2/M transition accumulate (Figure 5), which is not
observed with the PI3K inhibitors GDC-0941 and BEZ-235.

Figure 5. CUDC-907 Induces G2/M Cell Cycle Arrest in RPMI-8226 Multiple Myeloma
Cells

 

LOGO [g444104exb41.jpg]

In summary, CUDC-907’s in vitro profile is consistent with its proposed
synergistic mechanism of network disruption of non-overlapping cancer signaling
pathways.

 

Confidential   - 43 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

In Vivo Characterization

Excellent preclinical activity was also demonstrated in a number of murine
xenograft models (Figures 6 and 7, and reference 39). For instance, oral
administration of CUDC-907 significantly inhibits tumor growth in the Daudi
model of Non-Hodgkin’s lymphoma in a dose-dependent manner at all doses tested,
with 25 mg/kg being the minimally efficacious dose (MED) and 100 mg/kg being the
maximally tolerated dose (MTD) in mice. The measured plasma level of CUDC-907 in
the MTD group is 16-fold greater than that of the MED group, and seven-fold
greater than that of the medium (50 mg/kg) dose cohort, indicating a sufficient
safety window between MED and MTD (see also reference 45). In the high dose (100
mg/kg), tumor stasis is observed in this model (Figure 6A).

CUDC-907 also achieves better efficacy than GDC-941, SAHA or a combination of
the two agents at their respective Maximally Tolerated Doses (MTDs) for
combination administration (Figure 6B and reference 39).

Figure 6. CUDC-907 Inhibits Tumor Growth in the Daudi NHL Model

 

LOGO [g444104exb42a.jpg]

CUDC-907 was tested in additional hematological cancer models. It causes stasis
in the SU-DHL4 DLBCL model (Figure 7A), and significant tumor growth inhibition
in the PTEN-null OPM2 MM model and the MV-4-11 model of acute myeloid leukemia
(Figure 7B and C, respectively) after oral administration.

In all efficacy studies conducted, the average body weight drop in treated
animals was less than 5%.



Figure 7. CUDC-907 Inhibits Tumor Growth in the Su-DHL4, OPM2 and MV-4-11 Models

 

LOGO [g444104exb42b.jpg]

 

Confidential   - 44 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

CUDC-907 also displays target inhibition and suppression of various signaling
nodes analyzed in pharmacodynamic studies in in vivo xenograft models (39).

Safety Profile

[**].

Summarizing the preclinical activity and safety data, Curis believes that
CUDC-907 inhibits the two essential non-overlapping PI3K and HDAC pathways
synergistically without the cumulative toxicity of two drugs administered in
combination, and that it represents a promising clinical candidate with
therapeutic potential in hematological malignancies.

Choice of Indications

[**]

[**]

As illustrated in Table 4, based on this analysis, there appears to be
particularly strong rationale to test CUDC-907 in first-in-human studies in
patients with DLBCL and MM, and synergy between either an HDAC inhibitor (46-48)
with some of the SoC agents for the treatment of these two indications has been
described.

In order to facilitate fast enrollment during the dose escalation phase of the
study and to potentially provide an opportunity to observe biological activity
in lymphoma types in which HDAC and/or PI3K inhibitors have not yet been
extensively studied, Curis proposes to accept patients with all types of B cell
Non-Hodgkin’s lymphoma or multiple myeloma that have not responded or become
resistant to traditional therapies into the Phase Ia study. If activity in
additional types of B cell lymphoma can be established, Curis may open the
expansion phase of the study to patients with one or two additional indications.

B-Cell Non-Hodgkin’s Lymphoma and Diffuse Large B Cell Lymphoma

Incidence

The American Cancer Society estimates that there will be approximately 76,000
cases of NHL diagnosed in the United States in 2011 and over 19,000 deaths.
B-cell lymphomas account for 85-90% of NHL cases, often presenting as incurable
disease.

 

Confidential   - 45 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

DLBCL is the most common type of aggressive lymphoma in adults with
approximately 18,000 new cases annually in the US, accounting for 30% to 35% of
cases of non-Hodgkin lymphoma. It is also the most common subtype of NHL in
adolescents and young adults.

Standard of Care and Medical Need

While DLBCL is potentially curable with CHOP (cyclophosphamide,
hydroxyl-doxorubicin, Oncovin = vincristine and prednisone), R-CHOP (CHOP plus
Rituxan) or similar combination chemotherapy or chemoimmunotherapy,
treatment-associated adverse effects often include nausea, vomiting, mouth
sores, changed taste sensation, fatigue, hair loss, peripheral neuropathy,
neutropenia, thrombocytopenia and anaemia. Reactions to Rituxan specifically
resemble an allergic reaction and may include fever, chills, swelling of the
mouth or throat, headache or body ache, low blood pressure, itching and
dizziness.

Patients with high risk disease, as defined by the International Prognostic
Index (IPI), as well as those with relapsed disease, are often offered
autologous stem cell transplantation. It is important to note that patients with
DLBCL who relapse after autologous transplantation and patients who fail to
respond/relapse after initial therapy and are ineligible for stem cell
transplantation, have few treatment options. Overall, the disease proves fatal
in approximately 50% of patients, highlighting the need for additional treatment
options.

Table 4: Indication Grid and Rationale for the Development of CUDC-907 in DLBCL
and MM

 

Cancer Type

  

Subtype

  

Incidence

   HDACi
clinical
activity    CAL-101
clinical
activity    PI3K overexpression or tumor
addiction to PI3K    CUDC-
907 in
vivo
efficacy                PI3K
delta
addiction    PTEN
loss or
reduction    Constitutive
Akt or level
correlated
with
outcome   

Hodgkin’s lymphoma

      8,800    +               

B cell NHL20

85-90% of all NHL

(56,000 -59,000 new cases annually)

  

Follicular lymphoma

   20-25 % of NHL       +    +    +    +      

Small lymphocytic lymphoma

   6-7%          +       +      

Marginal zone lymphoma

   2-4%          +       +      

Mantle cell lymphoma

   4-8%       +    +       +    +   

Diffuse large B cell lymphoma

   30-40%    +    -    +       +    +   

Burkitt’s lymphoma

   less than 1%          +       +    +   

Precursor B-lymphoblastic lymphoma

   2%          +       +   

T cell NHL

(10-15 % of all NHL, 7,000 - 10,000 new cases)

  

Mycosis fungoides

   1,000-3,000                     

Angioimmuno-blastic T cell lymphoma

   4-6% of NHL                     

Anaplastic large cell lymphoma

   600                     

Precursor T lymphoblastic lymphoma

   2-3% of adult NHL 10-20% in children                   +   

Cutaneous T cell lymphoma

   1,500    +               

Multiple myeloma

      15,000    +       +          +

Acute myeloid leukemia

      13,000    +          +       +

Acute lymphocytic leukemia

  

Adult ALL

   5,300             +         

Childhood ALL

   2,900                  

Chronic myeloid leukemia

      5,200                  

Chronic lymphocytic leukemia

      15,000       +            

 

Confidential   - 46 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Multiple Myeloma

Incidence

MM is the second most common hematopoietic malignancy, after the non-Hodkin’s
lymphomas. According to the American Cancer Society, about 20,500 Americans are
diagnosed with MM annually and approximately 10,600 will die from it in 2011.

Standard of Care and Medical Need

The choice of treatment for patients with MM depends on a number of parameters,
including the stage of the cancer, the patient’s age, comorbidities and
feasibility of an autologous stem cell transplant. Patients who are candidates
for a stem cell transplant often forego pharmacological treatment for as long as
they remain cancer free after the procedure.

Pharmacological treatment options include lenalidomide, an immunomodulatory
agent which works by unknown mechanisms; bortezomib, a proteasome inhibitor;
thalidomide; glucocorticoids, and cytotoxic agents such as melphalan and
cyclophosphamide. While each of these agents are effective and a variety of
combinations have been explored, all carry potential risks, such as the risk of
low platelet and white blood cell counts and peripheral nerve damage with
lenalidomide; nausea, vomiting, fatigue, diarrhea, constipation, decreased
platelet count, fever, peripheral neuropathy, and decreased appetite with
bortezomib; and fatigue, serious constipation and nerve damage with thalidomide:

Despite recent advances in chemotherapy, transplant procedures and targeted
treatments, the quality and duration of response decline with each recurrent
treatment, and a need for additional treatment options for resistant or relapsed
patients exists.

 

Confidential   - 47 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Development Plan

Pending the successful completion of ongoing formulation and preclinical
development work, Curis expects to file an investigational new drug application
(IND) for CUDC-907 with FDA early in the second quarter of 2012 to evaluate an
oral formulation of CUDC-907 in hematological cancers. We plan to initially
evaluate CUDC-907 in patients with B cell lymphoma and myeloma.

Phase Ia

Curis plans to initiate a Phase I clinical trial of CUDC-907 monotherapy during
the second quarter of 2012. The first part of the study (Phase Ia) will be an
open-label, multi-center (3 sites) dose-escalation trial evaluating the safety
and tolerability of CUDC-907 as a single agent administered daily by mouth.
Objectives will be to determine the maximum tolerated dose (MTD), dose-limiting
toxicities (DLT), and pharmacokinetic parameters of CUDC-907. Approximately 25
patients suffering from advanced diffuse large B-cell lymphoma or multiple
myeloma refractory to standard therapies will be enrolled in the trial. A cohort
of 3 patients will be enrolled at each dose-level, with an additional 3 patients
(total of 6) enrolled if a dose-limiting toxicity is observed in one of the
initial three patients. If a second patient at any dose level experiences a DLT,
the MTD will have been exceeded and an additional 3 patients will be enrolled at
the next lowest dose level. If a patient does not complete the first cycle of
therapy the patient is not considered evaluable in the determination of DLTs or
the MTD, and will be replaced. An additional 3 patients (for a total of 6) will
be treated at the MTD for confirmation.

Phase Ib or IIa

Following determination of an MTD for CUDC-907 and the completion of ongoing
preclinical experiments, Curis intends to expand the clinical program for
CUDC-907. Depending on the data generated in the Phase I and preclinical
studies, Curis may initiate either a Phase Ib or a Phase IIa trial. In either
case, the objectives of the study will be to further assess the safety profile,
pharmacokinetics and pharmacodynamics of CUDC-907 at the MTD, and to make a
preliminary assessment of anti-tumor activity and clinical response in patients
with these cancers.

Either study would be designed to enroll up to approximately 50 patients and
include assessments of biomarkers indicative of HDAC and PI3K inhibition in
order to confirm that CUDC-907 produces a pharmacologic effect on the targets.
If the Phase Ia data related to the clinical activity of CUDC-907 suggest that
patients with other hematologic cancers (DLBCL, MM and one or two additional
cancer types) may benefit from CUDC-907, we will likely pursue a Phase Ib
approach. A Phase IIa study, on the other hand, would likely focus on patients
with only one or two hematological cancers, most likely DLBCL and/or MM,
wherever activity has been observed. The combination of initial evidence of
activity in one or more of these indications and evidence of pharmacologic
effects (biomarker data) will be enabling data for continued clinical evaluation
of CUDC-907 beyond Phase Ib/IIa.

Following the conclusion of the Phase Ib or Phase IIa study, Curis will evaluate
the data with its clinical investigators and advisors. If [**], Curis [**]. Any
[**].

Curis [**].

 

Confidential   - 48 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Alternative Development Path

[**] the [**], Curis [**], if [**], but [**].

Curis has demonstrated its ability to progress targeted agents through early
stages of clinical development, including its Phase Ib program CUDC-101, and to
enter into productive partnerships, including its agreements with Genentech and
Debiopharm around vismodegib and Debio 0932, respectively. Relevant experience
by Curis employees and advisors is summarized in the table included in the
Corporate Information section.

 

Confidential   - 49 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Timelines & Milestones

CUDC-907 is currently undergoing IND-preparatory studies. Curis anticipates that
an IND filing (milestone 1) for CUDC-907 will occur in the second quarter of
2012, followed by a Phase I study initiation later in the [**] (Phase Ia FPI,
second milestone). According to the development plan, the Phase Ia study is
scheduled to last approximately [**], followed by a [**] decision the [**].
Assuming that the development team’s [**], we envision commencing with [**]. The
[**] is approximately [**], followed by a [**] in the [**].

In summary, and as illustrated in the Gantt chart below, Curis anticipates the
following activities to occur at the following times:

 

•     [**]

 

•     [**]

•     [**]

 

•     [**]

•     [**]

 

•     [**]

•     [**]

 

•     [**]

Milestones and timelines are estimates and will be finalized in the definitive
agreement.

[**]

 

Confidential   - 50 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Budget (please provide a budget for each phase or stage of the project,
replicate page as needed)

 

Stage or Phase [**] Start Date: [**]    End Date: [**]

 

    

Justification

   Funding
Request   Other
Funding
(internal or
external)   Total
budget

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Subtotal

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Subtotal

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Subtotal

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Total

      [**]   [**]   [**]      

 

 

 

 

 

 

Confidential   - 51 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Stage or Phase [**] Start Date: [**]    End Date: [**]

 

    

Justification

   Funding
Request   Other
Funding
(internal or
external)   Total
budget

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Subtotal

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Subtotal

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]

[**]

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Subtotal

  

[**]

   [**]   [**]   [**]      

 

 

 

 

 

Total

      [**]   [**]   [**]      

 

 

 

 

 

Budget Justification

 

We are proposing a collaboration and corresponding budget that we believe is
reasonably robust and in which we contribute 50% of the direct clinical costs,
in addition to costs not included in this budget such as ongoing research on the
molecule and overhead costs that would normally be charged to such programs and
represent a real incremental cost to Curis. Key budgetary assumptions are below:

 

•  

Personnel costs of $[**] include an allocation of time for each of:

 

  •  

[**];

 

  •  

[**];

 

  •  

[**];

 

  •  

[**];

 

  •  

[**]

 

  •  

[**]:

 

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

[**]

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]

 

Confidential   - 52 -



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

•  

Insurance costs of $[**] for product liability and transit coverage for drug
product are based on actual August 2011 renewals, allocated at [**]% and assumes
an annual increase of [**]%.

 

•  

[**].

 

•  

[**].

 

•  

The Phase I trial costs of $[**] include the following assumptions:

[**]

 

•  

The Phase Ib/IIa trial costs of $[**] include the following assumptions:

[**]

 

•  

The following items have been excluded from the budget:

[**]

 

Confidential   - 54 -



--------------------------------------------------------------------------------

COMPANY INFORMATION

Senior Management

 

Name

  

Job Title

Daniel R. Passeri    President & Chief Executive Officer Michael P. Gray   
Chief Operating and Chief Financial Officer Mark Noel    Vice President
Changgeng Qian, Ph.D.    Senior Vice President [**]    [**] [**]    [**]

Note: Curis is currently searching for a Chief Medical Officer. In the interim,
Dr. Pienta, Chair of our Clinical Advisory Board, is advising Curis in an
interim CMO capacity. Existing clinical staff and certain consultants will
ensure continuity of CUDC-907 during this transition.

Management biographies:

Dan Passeri. Mr. Passeri has served as our President and Chief Executive Officer
and as a director since September 2001. From November 2000 to September 2001,
Mr. Passeri served as Senior Vice President, Corporate Development and Strategic
Planning of the Company. From March 1997 to November 2000, Mr. Passeri was
employed by GeneLogic Inc., most recently as Senior Vice President, Corporate
Development and Strategic Planning. From February 1995 to March 1997,
Mr. Passeri was employed by Boehringer Mannheim, a pharmaceutical, biotechnology
and diagnostic company, as Director of Technology Management. Mr. Passeri is a
graduate of the National Law Center at George Washington University, with a
J.D., of the Imperial College of Science, Technology and Medicine at the
University of London, with a M.Sc. in biotechnology, and of Northeastern
University, with a B.S. in biology.

Michael Gray. Mr. Gray has served as our Chief Operating Officer and Chief
Financial Officer since December 2006. From December 2003 until December 2006,
Mr. Gray served as our Vice President of Finance and Chief Financial Officer
and served as our Senior Director of Finance and Controller from August 2000
until December 2003. Mr. Gray held financial positions including Controller and
de Facto Chief Financial Officer at Reprogenesis, a predecessor biotechnology
company, from January 1998 until July 2000. Mr. Gray previously held a finance
role at a chemicals manufacturer and served as an audit professional for the
accounting and consulting firm of Ernst & Young, LLP. Mr. Gray is a certified
public accountant, holds an M.B.A. from the F.W. Olin Graduate School of
Business at Babson College, and has a B.S. in accounting from Bryant College.

Mark Noel. Mr. Noel has served as our Vice President, Technology Management and
Intellectual Property since September 2008. From March 2001 until September
2008, Mr. Noel served as our Vice President, Technology Management and Business
Development. From March 2000 to February 2001, Mr. Noel was employed by
GeneLogic, as Vice President of Customer Relations. From January 1998 to
February 2000, Mr. Noel was employed by GeneLogic as Senior Director of
Program Management. From December 1993 to January 1998, Mr. Noel was employed by
the National Cancer Institute’s

 

Page A-1

CONFIDENTIAL



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Office of Technology Development (now the Technology Transfer Branch of the NCI
Office of Technology and Industrial Relations), where from July 1997 to January
1998, he served as Acting Deputy Director. From February 1989 to November
1993, Mr. Noel worked as a patent agent at Gist Brocades NV, a supplier
of ingredients to the pharmaceutical and food sectors. Mr. Noel holds a B.S.
from the University of Maryland.

Changgeng Qian. Dr. Qian joined Curis in 2001. He has over 30 years of academic
and industrial experience in drug discovery, including pharmacokinetics, drug
metabolism, efficacy evaluation, experimental disease model development and drug
safety assessment. Prior to Curis, he played a key role in the discovery of
several anti-inflammation, anticancer and CNS drug candidates at CytoMed Inc.,
LeukoSite Inc., and Millennium Pharmaceuticals, Inc. He is an inventor on more
than 10 issued U.S. patents and over 25 published PCT patents and has
authored approximately 30 scientific publications. Dr. Qian earned a Ph.D. in
Pharmacology and an M.D. from the Hunan Medical University and has served as a
professor of the University since 1992.

[**].

[**].

Company Description

Curis is a publicly-traded small-cap biotechnology company (NASDAQ: CRIS) that
is focused on advancing a number of targeted small molecule drug candidates for
cancer indications. These programs include vismodegib (GDC-0449; RG3616), a
Hedgehog pathway inhibitor that is under collaboration with Genentech. Genentech
recently submitted an NDA to FDA following the successful outcome of a pivotal
Phase II clinical trial of vismodegib for advanced basal cell carcinoma.
Vismodegib is also being tested by Genentech in a Phase II clinical trial in
operable basal cell carcinoma. Vismodegib is also in several NCI- and
investigator-sponsored Phase I and Phase II clinical trials in other
indications. Curis’ other targeted cancer programs include CUDC-101, an HDAC,
EGFR and Her2 inhibitor in Phase Ib clinical testing in several solid tumor
cancers as well as in a Phase I trial in head and neck cancer in combination
with cisplatin and radiation; Debio 0932 (formerly CUDC-305), a Phase I Hsp90
inhibitor under collaboration with Debiopharm; and CUDC-907, an HDAC/PI3K
inhibitor that is in preclinical development. We also expect to select
additional development candidates from a broad pipeline of preclinical programs
in the future. For more information, please visit www.curis.com.

Curis’ cash position as of June 30, 2011 was approximated at $33 million and
provides Curis with adequate capital to fund its operations into the fourth
quarter of 2012. Curis is eligible to receive milestone payments and royalties
under its collaboration agreements with Genentech and Debiopharm. It is expected
that any such milestones received in the near-term would be directed to further
investment in CUDC-101 as discussed below. The Company’s primary use of capital
is centered on its most advanced proprietary asset, CUDC-101, a first-in-class
EGFR/Her2/HDAC inhibitor which is nearing completion in a Phase Ib study and
also being tested in a Phase I study in patients with locally advanced head and
neck cancer in combination with current front-line standard-of-care cisplatin
and radiation. [**].



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Securing additional capital to advance CUDC-907 and/or other assets that are
currently in discovery-research development stage will require one of a few
different options including the following:

[**].

[**].

Clinical Advisory Board

 

Kenneth J. Pienta, MD   •    Curis Clinical and Scientific Advisory Board
Chairman University of Michigan, Professor   •    Director of Experimental
Therapeutics, Michigan Center for Translational Pathology   •    Principal
Investigator, Specialized Program of Research Excellence in Prostate Cancer
Philip A. Philip MD, PhD, FRCP   •    Clinical Professor, Multi Disciplinary
Team Leader – Gastrointestinal Oncology, Barbara Ann Karmanos Cancer Institute
Samir E. Witta, MD, PhD   •    Oncologist, Mountain Blue Cancer Care Center   •
   Clinical Assistant Professor at the University of Colorado   •    President
of the Rocky Mountain Oncology Society   •    Board Member of the Colorado
Cancer Research Program   •    President/Founder of AnthioGen, a nonprofit
organization that helps to financially support patients living with cancer [**]
     [**]

A summary of relevant development experience of all individuals involved with
the clinical development of CUDC-907 is provided below.



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

  LOGO [g444104exb_header.jpg]

 

Table 5. CUDC-907 Development Team and Advisors. Core Team Indicated in Green.
Abbreviations: FTE, full-time employee, BoD, Board of Directors, STC - Science
and Technology Committee

 

Name (alphabetical)

  

Curis affiliation

  

Role

   Development experience          IND    Phase I    Licensing    Mid/late-
stage    NDA    Examples [**]    [**]    [**]    [**]    [**]    [**]    [**]   
[**]    [**] [**]    [**]    [**]                   [**]    [**]    [**]      
            [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
[**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**] [**]   
[**]    [**]    [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]   
[**]    [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]   
[**]    [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]   
[**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]   
[**]          [**] [**]    [**]    [**]    [**]    [**]       [**]       [**]
[**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**] [**]   
[**]    [**]       [**]       [**]       [**] [**]    [**]    [**]    [**]   
[**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]   
[**]    [**]    [**]    [**] [**]    [**]    [**]    [**]       [**]    [**]   
   [**] [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
[**]    [**]    [**]    [**]    [**]       [**]    [**]    [**]



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

Financial Information

Curis is a publicly-traded small-cap biotechnology company (Nasdaq: CRIS) with
approximately 76 million shares outstanding (90 million including shares subject
to outstanding stock options and warrants). Curis’ cash position as of June 30,
2011 was approximated at $33 million and provides Curis with adequate capital to
fund its operations into the fourth quarter of 2012.

Curis’ most recent publicly-filed financial statements are summarized below:

 

  •  

Condensed Consolidated Balance Sheets (Unaudited)

 

     June 30,
2011      December 31,
2010  

ASSETS

     

Cash, cash equivalents and marketable securities

   $ 32,726,412       $ 40,379,818   

Investments - restricted

     277,546         497,004   

Accounts receivable

     99,524         92,371   

Property and equipment, net

     504,010         302,721   

Goodwill

     8,982,000         8,982,000   

Other assets

     478,046         395,229      

 

 

    

 

 

 

Total assets

   $ 43,067,538       $ 50,649,143      

 

 

    

 

 

 

LIABILITIES AND STOCKHOLDERS’ EQUITY

     

Accounts payable, accrued expenses and other liabilities

   $ 3,513,984       $ 3,526,744   

Warrant liability

     3,426,592         1,604,742      

 

 

    

 

 

 

Total liabilities

     6,940,576         5,131,486   

Total stockholders’ equity

     36,126,962         45,517,657      

 

 

    

 

 

 

Total liabilities and stockholders’ equity

   $ 43,067,538       $ 50,649,143      

 

 

    

 

 

 

Condensed Consolidated Statements of Operations (Unaudited)

 

    

Three months ended

June 30,

   

Six months ended

June 30,

       2011     2010     2011     2010  

Revenues

   $ 392,867      $ 98,634      $ 526,405      $ 12,656,968      

 

 

   

 

 

   

 

 

   

 

 

 

Operating expenses:

        

Research and development

     3,144,050        2,244,742        6,202,549        4,712,546   

General and administrative

     1,867,782        1,780,377        4,275,131        6,206,822      

 

 

   

 

 

   

 

 

   

 

 

 

Total operating expenses

     5,011,832        4,025,119        10,477,680        10,919,368      

 

 

   

 

 

   

 

 

   

 

 

 

Net (loss) income from operations

     (4,618,965 )      (3,926,485 )      (9,951,275 )      1,737,600      

 

 

   

 

 

   

 

 

   

 

 

 

Other (expense) income, net

     (295,099 )      1,828,498        (1,762,940 )      948,678      

 

 

   

 

 

   

 

 

   

 

 

 

Net (loss) income

   $ (4,914,064 )    $ (2,097,987 )    $ (11,714,215 )    $ 2,686,278      

 

 

   

 

 

   

 

 

   

 

 

 

Basic net (loss) income per common share

   $ (0.06 )    $ (0.03 )    $ (0.15 )    $ 0.04      

 

 

   

 

 

   

 

 

   

 

 

 

Diluted net (loss) income per common share

   $ (0.06 )    $ (0.03 )    $ (0.15 )    $ 0.03      

 

 

   

 

 

   

 

 

   

 

 

 

Basic weighted average common shares outstanding

     76,378,369        75,617,858        76,103,611        74,261,033      

 

 

   

 

 

   

 

 

   

 

 

 

Diluted weighted average common shares outstanding

     76,378,369        75,617,858        76,103,611        77,979,738      

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

Company Intellectual Property

See appendix materials.

[**].

Competitive Intellectual Property Landscape

[**].

Project Freedom-to-Operate Assurance

[**].

Commercialization Plan

CUDC-907 is the third development candidate nominated by Curis since 2006. [**].

As the original inventors and developers of this innovative, first-in-class
molecule, Curis’ strongly prefers to advance this molecule [**] prior to
partnering and TAP sponsored funding from LLS would enable Curis to advance
CUDC-907 for hematological indications [**].

Following the conclusion of the Phase Ib/IIa study, Curis will evaluate the data
and determine whether further development is warranted. If clinical activity and
an acceptable safety profile have been observed, [**].

[**].

[**].

As the program progresses through early-stage clinical research, Curis will
develop a publication and partnering strategy so that the program may eventually
benefit from the late-stage development and commercialization expertise of a
large company.



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

ADDITIONAL INFORMATION

Citations (with hyperlinks to source)

References

 

  1. Thiagalingam S, Cheng KH, Lee HJ, Mineva N, Thiagalingam A, Ponte JF
(2003). Histone deacetylases: unique players in shaping the epigenetic histone
code. Ann NY Acad Sci 983: 84–100. PMID: 12724214.
http://onlinelibrary.wiley.com/doi/10.1111/j.1749-6632.2003.tb05964.x/abstract;jsessionid=266B93F800DA0CAE2EFE8F38F805A40A.d03t03

 

  2. Marks PA, Richon VM, Rifkind RA (2000). Histone deacetylase inhibitors:
inducers of differentiation or apoptosis of transformed cells. J Natl Cancer
Inst 92: 1210–1216. PMID: 10922406.
http://jnci.oxfordjournals.org/content/92/15/1210.long

 

  3. Dokmanovic M, Clarke C, Marks PA (2007). Histone deacetylase inhibitors:
overview and perspectives. Mol Cancer Res 5: 981–989. PMID: 17951399.
http://mcr.aacrjournals.org/content/5/10/981.long

 

  4. Cotto M, Cabanillas F, Tirado M, Garcia MV, Pacheco E (2010). Epigenetic
therapy of lymphoma using histone deacetylase inhibitors. Clinical &
Translational Oncology 12(6), 401-409. PMID: 20534395.
http://www.ncbi.nlm.nih.gov/pubmed/20534395

 

  5. Shankar S, Singh T R, Fandy TE, Luetrakul T, Ross DD, Srivastava RK (2005).
Interactive effects of histone deacetylase inhibitors and TRAIL on apoptosis in
human leukemia cells: involvement of both death receptor and mitochondrial
pathways. International Journal of Molecular Medicine 16(6), 1125-1138. PMID:
16273296. http://www.spandidos-publications.com/ijmm/16/6/1125

 

  6. Richon VM, Sandhoff TW, Rifkind RA, Marks PA (2000). Histone deacetylase
inhibitor selectively induces p21WAF1 expression and gene-associated histone
acetylation. Proc Natl Acad Sci USA 97: 10014–10019. PMID: 10954755.
http://www.pnas.org/content/97/18/10014.long

 

  7. Vorinostat approval notice:
http://www.fda.gov/AboutFDA/CentersOffices/CDER/ucm094952.htm

 

  8. Romidepsin approval notice:
http://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/2009/ucm189629.htm



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

  9. Kirschbaum M, Goldman BH, Zain JM, Cook JR, Rimsza LM, Forman SJ, Fisher RI
(2011). A phase 2 study of vorinostat in relapsed or refractory Hodgkin
lymphoma: Southwest Oncology Group Study S0517. Leukemia & Lympho (In Press).
PMID: 21823829.
http://informahealthcare.com/doi/abs/10.3109/10428194.2011.608448

 

  10. Dickinson M, Ritchie D, DeAngelo DJ, Spencer A, Ottmann OG, Fischer T,
Bhalla KN, Liu A, Parker K, Scott JW, Bishton M, Prince HM (2009). Preliminary
evidence of disease response to the pan deacetylase inhibitor panobinostat
(LBH589) in refractory Hodgkin Lymphoma. Br J Haematol 147: 97–101. PMID:
19663825.
http://onlinelibrary.wiley.com/doi/10.1111/j.1365-2141.2009.07837.x/abstract

 

  11. Sureda A (2010). Interim results for the phase II study of panobinostat
(LBH589) in patients (Pts) with relapsed/refractory Hodgkin’s lymphoma (HL)
after autologous hematopoietic stem cell transplant (AHSCT). J Clin Oncol 28: 7s

 

  12. Crump M, Co Coiffier B, Jacobsen ED, Sun L, Ricker JL, Xie H, Frankel SR,
Randolph SS, Cheson BD (2008). Phase II trial of oral vorinistat
(suberoylanilide hydroxamic acid) in relapsed diffuse large-B cell lymphoma. Ann
Oncol 19: 964-969. PMID: 18296419.
http://annonc.oxfordjournals.org/content/19/5/964.long

 

  13. Harrison SJ, Quach H, Dean J, Milner A, Copeman MC, Prince HM (2010).
Bortezomib and dexamethasone from cycle 1 as treatment and maintenance for
multiple myeloma relapse (The BoMeR trial): Impact on response and time to
progression. 2010 ASCO Annual Meeting Abstract No:8151

 

  14. San Miguel JF, Sezer O, Siegel DS, Guenther A, Blade J, Prosser IW,
Bengoudifa B, Klebsattel M, Bourquelot PM (2010). Phase Ib study of oral
panobinostat (LBH589) plus intravenous bortezomib in patients (Pts) with
relapsed (Rel) or Rel and refractory (Ref) multiple myeloma (MM). 2010 ASCO
Annual Meeting Abstract No:8001

 

  15.

Mazumder A, Vesole DH, Jagannath S (2008). Treatment of multiple myeloma with
vorinostat in combination with bortezomib: a case series. ASH annual meeting
2008, Abstract No:5213

 

  16. Richardson PG, Weber DM, Mitsiades CS, Dimopoulos MA, Harousseau J, Howe
J, Graef T, Byrne C, Anderson KC, Siegel DS (2010). Phase I study of combined
vorinostat (V), lenalidomide (L), and dexamethasone (D) in patients (pts) with
relapsed or refractory multiple myeloma (MM). 2010 ASCO Annual Meeting Abstract
No:8031

 

  17. Kuendgen A, Schmid M, Schlenk R, Knipp S, Hildebrandt B, Steidl C, Germing
U, Haas R, Dohner H, Gattermann N (2006). The histone deacetylase (HDAC)
inhibitor valproic acid as monotherapy or in combination with all-trans retinoic
acid in patients with acute myeloid leukemia. Cancer 106: 112. PMID: 16323176.
http://onlinelibrary.wiley.com/doi/10.1002/cncr.21552/full

 

  18. Witta SE, Gemmill RM, Hirsch FR, Coldren CD, Hedman K (2006). Restoring
E-cadherin expression increases sensitivity to epidermal growth factor receptor
inhibitors in lung cancer cell lines. Cancer Res 66(2): 944-950. PMID: 16424029.
http://cancerres.aacrjournals.org/content/66/2/944.long



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

  19. Huang X, Wang S, Lee C, Yang XH, Liu B (2011). HDAC inhibitor SNDX-275
enhances efficacy of trastuzumab in erbB2-overexpressing breast cancer cells and
exhibits potential to overcome trastuzumab resistance. Cancer Letters 307(1):
72-79.

 

  20. Nguyen T, Dai Y, Attkisson E et al. (2011). HDAC inhibitors potentiate the
activity of the BCR/ABL kinase inhibitor KW-2449 in imatinib-sensitive or
-resistant BCR/ABL+ leukemia cells in vitro and in vivo. Clinical Cancer
Research 17(10): 3219-3232

 

  21. Marks PA (2010). The clinical development of histone deacetylase
inhibitors as targeted anticancer drugs. Expert Opinion on Investigational Drugs
19(9): 1049-1066. PMID: 20687783. PMID: 20687783.
http://informahealthcare.com/doi/abs/10.1517/13543784.2010.510514

 

  22. Panwalkar A, Verstovsek S, Giles FJ (2004). Mammalian target of rapamycin
inhibition as therapy for hematologic malignancies. Cancer 100: 657-666. PMID:
14770419. http://onlinelibrary.wiley.com/doi/10.1002/cncr.20026/full

 

  23. Witzig TE, Kaufmann SH (2006). Inhibition of the phosphatidylinositol
3-kinase/mammalian target of rapamycin pathway in hematologic malignancies.
Current Treatment Options in Oncology 7: 285-294. PMID: 16916489.
http://www.ncbi.nlm.nih.gov/pubmed/16916489

 

  24. Martelli MA, Evangelisti C, Chiarini F, Grimaldi C, Cappellini A, Ognibene
A, McCubrey JA (2010). The emerging role of the phosphatidylinositol
3-kinase/Akt/mammalian target of rapamycin signaling network in normal
myelopoiesis and leukemogenesis. Biochimica et Biophysica Acta 1803: 991–1002.
PMID: 20399811.
http://www.sciencedirect.com/science/article/pii/S0167488910001114

 

  25. Benvenuti S, Frattini M, Arena S, Zanon C, Cappelletti V, Coradini D,
Daidone MG, Pilotti S, Pierotti MA, Bardelli A (2008). PIK3CA cancer mutations
display gender and tissue specificity patterns. Human Mutation 29: 284-288.
PMID: 18022911. http://onlinelibrary.wiley.com/doi/10.1002/humu.20648/abstract

 

  26. Ligresti G, Militello L; Steelman LS. Cavallaro A, Basile F, Nicoletti F,
Stivala F, McCubrey JA, Libra M (2008). PIK3CA mutations in human solid tumors:
role in sensitivity to various therapeutic approaches. Cell Cycle 8: 1352-1358.
PMID: 19305151. http://www.landesbioscience.com/journals/cc/LigrestiCC8-9.pdf

 

  27. Kang S, Denley A, Vanhaesebroeck B, Vogt PK (2006). Oncogenic
transformation induced by the p110beta, gamma and -delta isoforms of class
Iphosphoinositide 3-kinase. PNAS 103: 1289–1294. PMID: 16432180.
http://www.pnas.org/content/103/5/1289.long

 

  28. Lannutti BJ, Meadows SA, Kashishian A, Steiner B, Johnson AJ, Byrd JC,
Tyner JW, Loriaux MM, Deininger M, Druker BJ, Puri KD, Ulrich RG, Giese NA
(2010). CAL-101, an p110d selective phosphatidylinositol-3-kinase inhibitor for
the treatment of B cell malignancies inhibits PI3K signaling, cellular
viability. Blood 117: 591-594. PMID: 20959606.
http://bloodjournal.hematologylibrary.org/content/118/13/3603.full.pdf+html

 

  29. Kahl BS et al. Clinical safety and activity in a phase 1 study of CAL-101,
an isoform-selective inhibitor of phosphatidylinositol 3-kinase P110d, in
patients with relapsed or refractory non-Hodgkin lymphoma. American Society of
Hematology Meeting 2010, Poster Board Number: I-757



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

  30. Furman RR, Byrd JC, Brown J et al. (2010). CAL-101, an isoform-selective
inhibitor of phosphatidylinositol 3-kinase P110d, demonstrates clinical activity
and pharmacodynamic effects in patients with relapsed or refractory chronic
lymphocytic leukemia. American Society of Hematology Annual Meeting and
Exposition 2010, 52nd:December 05

 

  31. Silverman LR, Raza A, Sloand EM et al. (2010). Overall survival in
patients with a myelodysplastic syndrome or acute myeloid leukemia treated with
On 01910.Na correlates with bone marrow blast response. American Society of
Hematology Annual Meeting and Exposition 2010, 52nd :December 06 Posted on:
25November2010

 

  32. Dahia PL, Aguiar M, Ricardo CT et al. (1999). PTEN is inversely correlated
with the cell survival factor Akt/PKB and is inactivated via multiple mechanisms
in haematological malignancies. Human Molecular Genetics 8(2): 185-193. PMID:
9931326. http://hmg.oxfordjournals.org/content/8/2/185.long

 

  33. Song G, Ouyang G, Bao S (2005). The activation of Akt/PKB signaling
pathway and cell survival. J Cell Mol Med 9 (1): 59–71.
doi:10.1111/j.1582-4934.2005.tb00337.x. PMID 15784165.
http://onlinelibrary.wiley.com/doi/10.1111/j.1582-4934.2005.tb00337.x/abstract

 

  34. Hasselblom S, Hansson U, Olsson M, Toren L et al. (2010). High
immunohistochemical expression of p-AKT predicts inferior survival in patients
with diffuse large B-cell lymphoma treated with immunochemotherapy. British
Journal of Haematology 149(4): 560-568. PMID: 20201946.
http://onlinelibrary.wiley.com/doi/10.1111/j.1365-2141.2010.08123.x/full

 

  35. Min YH, Cheong JW, Kim JY, Eom JI et al. (2004). Cytoplasmic
mislocalization of p27Kip1 protein is associated with constitutive
phosphorylation of Akt or protein kinase B and poor prognosis in acute
myelogenous leukemia. Cancer Research 64(15): 5225-5231. PMID: 15289327.
http://cancerres.aacrjournals.org/content/64/15/5225.long

 

  36. Hsu JH, Shi Y, Hu L, Fisher M, Franke TF, Lichtenstein A (2002). Role of
the AKT kinase in expansion of multiple myeloma clones: effects on
cytokine-dependent proliferative and survival responses. Oncogene 21(9):
1391-1400. PMID: 11857082.
http://www.nature.com/onc/journal/v21/n9/full/1205194a.html

 

  37. Lannutti BJ, Meadows SA, Kashishian A et al. (2008). CAL-101, an oral
p110d selective phosphatidylinositol-3-kinase (PI3K) inhibitor for the treatment
of B cell malignancies inhibits PI3K signaling, cellular viability and
protective signals of the microenvironment. ASH annual meeting 2008,

 

  38. Foukas LC, Berenjenoa IM, Gray A et al. (2010). Activity of any class IA
PI3K isoform can sustain cell proliferation and survival. PNAS 107(25):
11385-11391. http://www.pnas.org/content/107/25/11381.full

 

  39. Qian C, Lai C-J, Bao R et al. Cancer network disruption with a single
molecule targeting histone deacetylase epigenetics and the PI3K pathway (in
preparation)



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

  40. Bolden JE, Peart MJ, Johnstone RW (2006). Anticancer activities of histone
deacetylase inhibitors. Nature Reviews Drug Discovery 5: 769-784, PMID:
16955068. http://www.nature.com/nrd/journal/v5/n9/full/nrd2133.html

 

  41. Wozniak MB, Villuendas R, Bischoff JR, Aparicio CB, Martínez Leal JF, de
La Cueva P, Rodriguez ME, Herreros B, Martin-Perez D, Longo MI, Herrera M, Piris
MA, Ortiz-Romero PL (2010). Vorinostat interferes with the signaling
transduction pathway of T-cell receptor and synergizes with phosphoinositide-3
kinase inhibitors in cutaneous T-cell lymphoma. Haematologica 95: 613-621. PMID:
20133897. http://www.haematologica.org/content/95/4/613.long

 

  42. Ozaki K, Kosugi M, Baba N, Fujio K, Sakamoto T, Kimura S, Tanimura S,
Kohno M (2009). Blockade of the ERK or PI3K-Akt signaling pathway enhances the
cytotoxicity of histone deacetylase inhibitors in tumor cells resistant to
gefitinib or imatinib. Biochem Biophys Res Commun 391: 1610-1615. PMID:
20026060. http://www.sciencedirect.com/science/article/pii/S0006291X09024590

 

  43. Engelman JA, Settleman J (2008). Acquired resistance to tyrosine kinase
inhibitors during cancer therapy. Curr Opin Genet Dev 18: 73-79. PMID: 18325754.
http://www.sciencedirect.com/science/article/pii/S0959437X08000087

 

  44. Klein S, Levitzki A (2009). Targeting the EGFR and PKB pathway in cancer.
Curr Opin Cell Biol. 21: 185-193. PMID: 19216065.
http://www.sciencedirect.com/science/article/pii/S095506740900012X

 

  45. Supplemental information: see Appendix

 

  46. Namdar M, Perez G, Ngo L, Marks PA (2010). Selective inhibition of histone
deacetylase 6 (HDAC6) induces DNA damage and sensitizes transformed cells to
anticancer agents. Proc Natl Acad Sci U S A 107(46):20003-20008. PMID: 21037108.
http://www.pnas.org/content/107/46/20003.long

 

  47. Rao R, Nalluri S, Fiskus W et al. (2010). Role of CAAT/enhancer binding
protein homologous protein in panobinostat-mediated potentiation of
bortezomib-induced lethal endoplasmic reticulum stress in mantle cell lymphoma
cells. Clinical Cancer Research 16(19), 4742-4754. PMID: 20647473.
http://clincancerres.aacrjournals.org/content/16/19/4742.long

 

  48. Zhao WL, Wang L, Liu YH, Yan JS; Leboeuf C et al. (2007) Combined effects
of histone deacetylase inhibitor and rituximab on non-Hodgkin’s B-lymphoma cells
apoptosis. Experimental Hematology 35(12), 1801-1811. PMID: 17681667.
http://www.exphem.org/article/S0301-472X(07)00380-3/abstract

******



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

EXHIBIT B

Deliverables, Milestones and Payments

LLS and Company agree to the following provisions regarding timelines,
Deliverables, Milestones and Payments in performance of the Research Program
under the terms of the Agreement.

 

1. Timelines.

1.1 Definition. A timeline is a linear, chronological representation of key
events or steps along the Term of this Agreement whereby the Parties measure
progress toward the goals of the Research Program. The timeline is a pictorial
representation of the anticipated Deliverables, Milestones and Payments to
Company by LLS.

1.2 Overview of Research Program Timeline. The following timeline represents
Company’s current best estimate for achieving the necessary data for IND
submission and the early clinical development through a Phase Ib/IIa clinical
trial followed by a full clinical trial report expected around [**]. In order to
maintain maximum flexibility of the Research Program, the timeline and
associated Deliverables and Milestones may be revised by the RAC consistent with
the terms of this Agreement.

1.3 Timeline of Deliverables, Milestones. The Parties agree that the following
is a representation of key events during the Term of this Agreement, in which
Deliverables and Milestones are represented by designations (i.e., numbers,
stars or other that follow the single letter designations), that represent the
consecutive order of the Deliverables and Milestones. Agreed upon Payments are
associated with Milestones and shall be paid by LLS within [**] business days of
achievement of the applicable Milestone.

[Graphic Follows on the next page]

 

Page B-1

CONFIDENTIAL



--------------------------------------------------------------------------------

[**]

 

Page B-2

CONFIDENTIAL



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

2. Go/No-Go Decision Points

The Parties have agreed upon the following defined Decision Points.

 

Decision Point

   Approximate Time Point  

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

 

3. Deliverables.

3.1 Research Program Deliverables. The Parties have agreed that Quarterly
Reports shall be due within [**] business days prior to each scheduled quarterly
RAC meeting. The final schedule of the RAC program to be determined during the
course of the Research Program but in no case more than [**] days [**] from the
start of each month currently listed in the RAC table below.

 

4. Milestones and Payments.

4.1 Definition. A Milestone is a readily identifiable and quantifiable
achievement reflecting progress in the Research Program. A Payment is the
transfer of Funding from LLS to Company.

4.2 Research Program Payments and Milestones. The Parties have agreed upon a
schedule of Payments which are subject to the achievement of the first
occurrence of each Milestone.

 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

[**]

     [** ]      [** ] 

 

Page B-3

CONFIDENTIAL



--------------------------------------------------------------------------------

Therapy Acceleration Program

Biotechnology Accelerator

Project Proposal

Version 1.4

   LOGO [g444104exb_header.jpg]

 

5. Research Advisory Committee Meetings.

5.1 Research Advisory Committee Meeting Schedule. The Parties have tentatively
agreed upon a schedule of Research Advisory Committee Meetings. In accordance
with Article 3.2 of the Agreement, additional meetings may be scheduled and the
Team Leaders, upon mutual agreement, may change such meeting dates.

 

Meetings

   Date  

RAC Meeting 1 (RAC 1)

     [** ] 

RAC Meeting 2 (RAC 2)

     [** ] 

RAC Meeting 3 (RAC 3)

     [** ] 

RAC Meeting 4 (RAC 4)

     [** ] 

RAC Meeting 5 (RAC 5)

     [** ] 

RAC Meeting 6 (RAC 6)

     [** ] 

RAC Meeting 7 (RAC 7)

     [** ] 

RAC Meeting 8 (RAC 8)

     [** ] 

RAC Meeting 9 (RAC 9)

     [** ] 

RAC Meeting 10 (RAC 10)

     [** ] 

RAC Meeting 11 (RAC 11)

     [** ] 

RAC Meeting 12 (RAC 12)

     [** ] 

RAC Meeting 13 (RAC 13)

     [** ] 

RAC Meeting 14 (RAC 14)

     [** ] 

RAC Meeting 15 (RAC 15)

     [** ] 

RAC Meeting 16 (RAC 16)

     [** ] 

RAC Meeting 17 (RAC 17)

     [** ] 

RAC Meeting 18 (RAC 18)

     [** ] 

RAC Meeting 19 (RAC 19)

     [** ] 

 

Page B-3

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT C

COMPOUND

[**]

 

Page C-1

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT D - Company Budget

[**]

 

Page D-1

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT E - RESEARCH ADVISORY COMMITTEE MEMBERS

 

From LLS:    [**]    [**] From Curis:    [**]    [**]

 

Page E-1

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT F - Company Patent Applications

 

Curis Case No.

  

Serial No.

  

File Date

  

Publication No.

  

Publication

Date

[**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]
[**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]
   [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]   
[**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]
   [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]   
[**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]
   [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]   
[**]    [**] [**]    [**]    [**]    [**]    [**] [**] [**]    [**]    [**]   
[**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]
   [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]   
[**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]
[**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]
   [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]

 

Page F-1

CONFIDENTIAL



--------------------------------------------------------------------------------

[**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]
   [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]   
[**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]
   [**]    [**]    [**] [**] [**]    [**]    [**]    [**]    [**] [**]    [**]
   [**]    [**]    [**] [**]             [**]    [**]    [**]    [**]    [**]
[**]    [**]    [**]    [**]    [**]

 

Page F-1

CONFIDENTIAL